[exhibit101ctpneumannshar001.jpg]
CTPartners Executive Search Inc. NLH KG Share Sale and Purchase Agreement



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar002.jpg]
page 1 Contents 1 Definitions 5 2 Conditions to Completion 14 2.1 Conditions 14
2.2 Reasonable endeavours 15 2.3 Waiver 15 2.4 Notice 16 2.5 Termination 16 2.6
Remedies 16 3 Sale and purchase of the Share 16 3.1 Sale and purchase of the
Share 16 3.2 Transfer of rights 16 4 Purchase Price 16 4.1 Purchase Price 16 4.2
Payment of the Purchase Price 16 4.3 Debt Redemption Amount 17 4.4 Completion
Payment Amount 17 4.5 Net Working Capital Adjustment Amount 17 4.6 First Period
Payment Amount 18 4.7 Second Period Payment Amount 18 4.8 Third Period Payment
Amount 18 4.9 Payment AWS 18 4.10 Interest 18 4.11 Set-off 18 5 Conduct of
Business until Completion 18 5.1 Ordinary course of Business 18 5.2 Integration
Process 19 5.3 Seller to notify of potential Material Adverse Effect or breach
of Seller’s Warranty 20 6 Completion 20 6.1 Date, time and place 20 6.2
Execution of a Share Transfer Agreement 20 6.3 Seller’s obligations 20 6.4
Delivery at Business premises 21 6.5 Actions by the managing directors 21 6.6
Buyer’s obligations 21 6.7 Interdependence of obligations 21 6.8 Title and risk
21 7 Completion Accounts 22 7.1 Preparation of Completion Accounts 22 7.2
Co-operation 22



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar003.jpg]
page 2 7.3 Timing 22 7.4 Seller’s accounting 22 7.5 Dispute Notice 22 7.6
Content of Dispute Notice 22 7.7 Independent Accountant 23 7.8 Deemed acceptance
23 8 Trade Receivables and Trade Credits 24 9 Third party consents 24 10
Non-competition 24 10.1 Non-compete 24 10.2 Interpretation 25 10.3 Duration of
prohibition 25 10.4 Geographic application of prohibition 25 10.5 Severability
25 10.6 Acknowledgement 26 10.7 Injunction 26 11 Seller’s Warranties 26 11.1
Seller’s Warranties 26 11.2 Reliance 26 11.3 Remedies 26 11.4 Ability to claim
27 11.5 Limitation on claims 27 11.6 Disclosures 28 11.7 Disclaimer 28 11.8
Payment of Claims 28 11.9 Tax effect 28 12 Indemnities 29 12.1 Seller’s
indemnity 29 13 Buyer’s Warranties 30 13.1 Buyer’s Warranties 30 13.2 Reliance
31 13.3 LRS GmbH 31 14 Action after Completion 31 14.1 Business Records 31 14.2
Continuing co-operation 31 15 Tax Indemnity 31 16 Tax Claims 32 17 Tax Records
35 17.1 Retention of Tax Records 35 17.2 Access to Tax Records 35 18 Tax Returns
36 18.1 Co-operation regarding Tax Returns 36



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar004.jpg]
page 3 19 Costs 36 19.1 Legal costs 36 19.2 Redemption or acquisition of the
Company's debt 36 20 Notices 36 20.1 General 36 20.2 How to give a communication
36 20.3 Particulars for delivery of notices 37 20.4 Communications by post 37
20.5 Communications by fax 38 20.6 Communications by email 38 20.7 After hours
communications 38 20.8 Process service 38 20.9 Change of address 38 21
Confidentiality 38 21.1 Definitions 38 21.2 Confidentiality obligation 39 21.3
Permitted disclosures 39 21.4 Disclosure to other persons 40 21.5 Destruction or
return of Confidential Information 40 21.6 Survival 40 22 General 40 22.1 Error,
frustration of contract or shortfall exceeding fifty percent 40 22.2 Amendment
40 22.3 Waiver and exercise of rights 40 22.4 Assignment 40 22.5 Consents 41
22.6 Further assurances 41 22.7 Rights cumulative 41 22.8 Continuing obligations
41 22.9 Counterparts 41 22.10 Governing law and jurisdiction 41 22.11 Entire
agreement 42 22.12 Construction 42 22.13 Headings 43



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar005.jpg]
page 4 Schedules and Annexes: Schedule 1 - Sellers’ Warranties Schedule 2 -
Company’s IP Schedule 3 - Property Schedule 4 - Employees Schedule 5 - Statement
of Working Capital Schedule 6 - Business Authorisations Schedule 7 - Trade
Receivables Annexure A - Accounts Annexure B - Data Room Documentation Annexure
C - Permitted Encumbrances Annexure D - Disclosure Letter Annexure E - Net
Working Capital Amount - Worked Example Annexure F - Employment Agreement
Annexure G - Payment Annexure H - Austrian Share Transfer Agreement Annexure I -
Non-solicitation declaration



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar006.jpg]
page 5 Date 7 November 2014 Parties CTPartners Executive Search Inc., 28601
Chagrin Blvd, Suite 600, Cleveland, OH 44122 (Buyer) NLH KG, Schubertring 14,
1010 Vienna (Seller) Background A The Seller is the legal and beneficial owner
of the Share which comprises all of the issued share capital of the Company. B
The Seller has agreed to sell, and the Buyer has agreed to buy, the Share in
accordance with the terms of this document. Agreed terms 1 Definitions In this
document these terms have the following meanings: Accounting Policies The
Accounting Standards and any accounting policies of the Business applied by the
Company in its financial statements as of 31 December 2013. Accounting Standards
The applicable accounting standards under the Austrian Commercial Code
(Unternehmensgesetzbuch) and, generally accepted accounting principles and
practices in Austria consistently applied by the Company. Accounts (a) The
unaudited statement of financial position (Bilanz) as at the Accounts Date; (b)
the unaudited statement of financial performance (Gewinn- und Verlustrechnung)
for the 12 month period ending on the



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar007.jpg]
page 6 Accounts Date; and any notes, statements and reports attached to and
forming part of those financial statements, of the Company and the Company's
Affiliates as set out in annexure Error! Reference source not found.. Accounts
Date 30 June 2014. Affiliates With respect to any person, any other person
directly or indirectly controlling, controlled by, or under common control with,
that person. Assets All right, title and interest of the Company or the
Company's Affiliates in: (a) Contracts; (b) Property; (c) Business
Authorisations; (d) Goodwill; (e) Business Records; (f) Company’s IP; (g) Plant
and Equipment; and (h) all other assets owned by the Company or the Company's
Affiliates and used in the Business. Business The business carried on by the
Company and the Company's Affiliates, being the business of executive search
services. Business Authorisation Includes any authorisation, approval,
registration, consent, permit, licence, certification or exemption from, by or
with a Governmental Agency that is necessary for the operation of the Business.
Business Day A day which is not a Saturday, Sunday or bank or public holiday in
Vienna, Austria. Business Records All books, files, reports, records,
correspondence, documents, data, programmes, software and other material (in
whatever form stored) owned by the Company [or the Company's Affiliates] and
used for the purposes of the Business including information contained in: (a)
books of account, sales literature, market research reports, brochures and other
promotional material (including printing blocks, negatives, sound tracks and any
associated material); (b) all sales and purchasing records; (c) all trading and
financial records; (d) lists of all regular customers and suppliers; (e) all
business plans and sales forecasts; and (f) minute books and statutory company
registers, but excluding Tax Records.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar008.jpg]
page 7 Buyer’s Warranties The warranties and representations in clause 13.1.
Claim Includes any claim, demand, proceeding, suit, litigation, investigation,
audit, action or cause of action in contract, tort, under statute or otherwise.
Company Neumann Leadership Holding GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) under Austrian law with its seat in
Vienna, Austria, and its business address at Schubertring 14, 1010 Vienna,
Austria, registered with the Austrian companies register under registration
number FN 227392 a. Company's Affiliates means NL D, NL HK, NP, NP doo, NP kft,
NP sro, NP Spzoo and the Company's Offices. Company’s IP Means: (a) all rights
subsisting in business names used by the Company and/or the Company's Affiliates
in the Business and the reputation and goodwill associated with such, including
those business names set out in Part A of schedule 2 (Business Names); (b) all
rights subsisting in domain names used by the Company and/or the Company's
Affiliates in the Business and the reputation and goodwill associated with such,
including those domain names set out in Part B of schedule 2 (Domain Names); (c)
all logos, symbols, get up, trademarks, trade names, service marks, brand names
and similar rights (whether or not registered or registrable) used by the
Company and/or the Company's Affiliates in the Business and the reputation and
goodwill associated with such, including those trademarks set out in Part C of
schedule 2 (Trademarks); (d) all rights subsisting in trade secrets and all
rights subsisting in financial, marketing and technical information, ideas,
concepts, know-how, technology, processes and knowledge which is confidential or
of a sensitive nature (but excluding that which is in the public domain)
including customer lists and contact details, used by the Company and/or the
Company's Affiliates in the Business; (e) the copyright (if any) in labelling or
printing or other subject matters used by the Company and/or the Company's
Affiliates in connection with the Business; (f) the copyright and other rights
in respect to any computer programs, software and circuit layouts used by the
Company and/or the Company's Affiliates in the Business; (g) the goodwill of the
Company and/or the Company's Affiliates in



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar009.jpg]
page 8 and attaching to the Business; and (h) all other Intellectual Property
Rights (excluding moral rights) used by the Company and/or the Company's
Affiliates in the Business. Company's Offices means NP BG and NP RO. Company Tax
Records Tax Records wholly or predominantly relating to the Company and/or the
Company's Affiliates or used (whether before, on or after Completion) in
connection with the Business, or otherwise relating to the Business. Completion
The completion of the sale and purchase of the Share in accordance with clause
6. Completion Accounts The accounts prepared in accordance with this document to
determine the amount of the Net Working Capital Amount (if any) an example of
which is set out in schedule 5. Completion Date The date (which must not be
before [31 October 2014]) that is the last day of the month in which all of the
conditions precedent in clause 2.1 have been satisfied or waived, or such other
date as may be agreed by the parties in writing. Completion Payment Amount The
amount specified in annexure G. Contract Any contract, agreement, arrangement or
commitment entered into by the Company and/or the Company's Affiliates in
relation to the Business under which any obligation is not fully performed as at
the Completion Date. Controlling Party The party that has control of all
discussions and communications in relation to, and control of the conduct,
defence and settlement of, a Tax Claim, Joint Tax Claim or Tax Proceedings (as
the case may be) as contemplated by clause 16. Credit Agreements The credits
listed in schedule 8 granted by Erste Bank der oesterreichischen Sparkassen AG
to the Company. CZK Czech Crown, the lawful currency of the Czech Republic. Data
Room Documentation Those documents listed in annexure Error! Reference source
not found., as contained on two identical CDs tabled at Completion, with one
being retained by each party. Debt Redemption Amount EUR 800,000 as agreed by
the Seller with Erste Bank der oesterreichischen Sparkassen AG as consideration
for the assignment of the receivables and relevant rights under the Credit
Agreements and the amount (if any) to be paid under the final version of the
agreement with Erste Bank der oesterreichischen Sparkassen AG in accordance with
clause 2.1(e) plus expenses as



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar010.jpg]
page 9 security deposit for the Guarantee Loan. Default Rate 5% per annum.
Disclosures All information contained in the Data Room Documentation. Employees
The employees employed by the Company or the Company's Affiliates who are
engaged in the Business as at Completion, with the names and Employment
Entitlements of such employees listed in schedule 4. Encumbrance Any charge,
lien, mortgage, pledge, assignment by way of security, secured interest, title
retention arrangement, preferential right or trust arrangement or any
arrangement having the same or equivalent effect. Fees of the Business Gross
fees, billings, related charges and indirect expenses, but excluding
disbursements and reimbursable expenses, rendered for services provided or
products supplied in the conduct of the Business by the Company and the
Company's Affiliates. First Period The period commencing on the Completion Date
and ending on the first anniversary of the Completion Date. First Period Payment
Amount The amount specified in annexure G. Goodwill The goodwill of the Seller
in and attaching to the Business. Governmental Agency Any government, whether
Federal, State or Territory, municipal or local, and any agency, authority,
commission, department, instrumentality, regulator or tribunal thereof,
including the tax authorities of Austria or any of the jurisdictions where the
Company [or any of the Company's Affiliates] operates. Guarantee Loan The
guarantee loan listed in schedule 8 granted by Erste Bank der oesterreichischen
Sparkassen AG to the Company. HR$ Hong Kong Dollar, the lawful currency of Hong
Kong. HRK Croatian kuna, the lawful currency of the Republic of Croatia. HUF
Hungarian forint, the lawful currency of Hungary. Immediately Available Funds
Bank cheque, telegraphic transfer or other means of transfer of cleared funds
into a bank account nominated in advance by the payee. Indemnified Entity The
Buyer and the Company and the Company's Affiliates. Independent Accountant One
of the following accountants (i) Mag. Georg Bauthen (Böcklinstraße 49, 1020
Vienna, Austria) or (ii) Dr. Erich Kandler (Blattgasse 4-6/3/12, 1030 Vienna,
Austria) or (iii) Dr. Bernhard Vanas (Teinfaltstraße 9/7, 1010 Vienna, Austria)
as elected by the Buyer. Intellectual Any patent, trade mark, service mark,
design right, design registration, trade name, business name, copyright,
semiconductor



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar011.jpg]
page 10 Property Right and circuit layout right and any right or form of
protection of a similar nature to any of these that may subsist anywhere in
Austria or any jurisdiction in which the Company or any of the Company's
Affiliates operates whether registered or unregistered. Joint Tax Claim A Tax
Claim that relates: (a) to a period that occurs partly before the Completion
Date and partly after the Completion Date; (b) to two or more periods at least
one of which occurs partly before the Completion Date and partly after the
Completion Date; or (c) to two or more periods one or more of which occurs
before the Completion Date and one or more of which occurs after the Completion
Date, but does not include a Tax Claim that relates to, or occurs in, a period
after Completion only because interest accrues or penalties are incurred after
Completion in respect of a Tax obligation relating to a period prior to
Completion. Jorda Dr. Hans Jorda, born 17.04.1957. juR quest GmbH juR-quest
GmbH, a limited liability company (Gesellschaft mit beschränkter Haftung) under
German law with its seat in Hamburg, Germany, and its business address at
Forstenrieder Allee 61, c/o ACTIO Revision & Treuhand GmbH, 81476 München,
registered with the commercial register of Hamburg under registration number HRB
101511. Law Includes any law or legal requirement under any statute, regulation
or by-law, any condition of any authorisation, and any decision, directive,
guidance, guideline or requirements of any Governmental Agency. Liability Any
liability (whether actual, contingent or prospective), loss, damage, cost and
expense of whatsoever description and howsoever arising. Limited Partners Each
of Thomas Hölzchen, born 17.09.1956, Prof.Dr. Robert Büchelhofer, born
23.07.1942, Reinhard Kolvenbach, born 21.01.1950, Andreas Venzke, born
23.11.1965, Helene Krieff, born 14.05.1958, Rudolf Müller, born 28.03.1957,
Hedvig Vecsei-Zalka, born 12.07.1952, Mag.Dr. Gottfried Gröbl, born 04.12.1951,
Mag. Günther Hassler, born 18.01.1959, Dr. Gerlinde Berger, born 29.10.1969, Dr.
Hartmut Müller, born 31.03.1964, Patrick Haberland, born 05.10.1971, Kirsten
Werner-Schäfer, born 26.03.1966, Alin Catalin Popescu, born 02.07.1971, Dr.
Andreas Arthur Georgi, born 17.05.1957. Loss or Losses The losses and damages,
costs and expenses as specified in clause 11.3.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar012.jpg]
page 11 Malanik Dr. Peter Malanik, geb. 29.08.1961. Material Adverse Effect The
meaning given to it in clause 2.1(c)(i). NL D Neumann Leadership Deutschland
GmbH, a limited liability company (Gesellschaft mit beschränkter Haftung) under
German law with its seat in Munich, Germany, and its business address at Herzog-
Heinrich-Str. 13, 80336 Munich, registered with the commercial register of
Munich under registration number HRB 157090. NL HK Neumann Leadership Asia
Pacific Limited, a private company limited by shares under Hong Kong law with
its seat in Hong Kong, and its business address at 1205-06, Kinwick Centre, 32
Hollywood Road, Central, Hong Kong, registered with the companies register in
Hong Kong, under registration number 1051597. NP NP Neumann & Partners GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) under Austrian
law with its seat in Vienna, Austria, and its business address at Schubertring
14, 1010 Vienna, Austria, registered with the companies register under
registration number FN 220412 k. NP BG NEUMANN & PARTNERS BRANCH BULGARIA /
НОЙМАН ЕНД ПАРТНЪРС КЛОН БЪЛГАРИЯ" КЧТ, a registered branch office of the
Company with its office at Bulgaria, 1000 Sofia, Sredetz region, r. a. 11
Slavyanska, office 5, registered under Unified Identification Code 202899808. NP
doo Neumann & Partners d.o.o. za posredovanje pri zapošljavanju (in English:
Neumann & Partners Ltd. for mediation in employment), a limited liability
company under Croatian law with its seat in Zagreb, Croatia, and its business
address at Gajeva 2a, Zagreb, Croatia, registered under no. 080743887. NP kft
Neumann & Partners Vezetői Tanácsadó Korlátolt Felelősségű Társaság, abbreviated
name: Neumann & Partners Kft, a limited liability company under Hungarian law
with its seat in Budapest, Hungary, and its business address at Ali utca 8, 1025
Budapest, Hungary, registered under registration number 01-09-714998. NP RO NP
Neumann &Partners GmbH, representative office (Romanian: reprezentanţă), a
representative office of NP under Romanian law with its registered office at 1-3
Remus St., 4th floor, room E4.10, Bucharest, sector 3, Romania, registered with
the Ministry of Economy under no. 1744/24.12.2013, VAT number 32624185. NP sro
Neumann & Partners s .r.o., a limited liability company under Czech law with its
seat in Prague, Czech Republic, and its business address at Národní 10/138, 110
00 Prague 1, Czech Republic, registered with the Commercial Register maintained
by the Municipal Court in Prague under registration number 267 55 017.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar013.jpg]
page 12 NP Spzoo Neumann Leadership Poland Sp.z.o.o., a limited liability
company under Polish law, with its seat in Warszawa and its business address in
ul. Bonifraterska 17, 00-203 WarONIFRATERSKA 17, 00-203 Warszawa, Poland,
registered under registration number KRS 244781. Net Working Capital Adjustment
Amount The meaning given to it in clause 4.5. Net Working Capital Amount The net
working capital amount set out in accordance with the statement of working
capital in schedule 5. General Partners Each of Dr. Hans Jorda, born 17.04.1957
and Dr. Peter Malanik, born 29.08.1961. Permitted Encumbrance An Encumbrance
which is listed in annexure Error! Reference source not found.. Plant and
Equipment The plant, equipment, furniture, fixtures and fittings owned and used
by the Company and/or the Company's Affiliates in the Business as at the
Completion Date. PLN means polish zloty, the lawful currency of the Republic of
Poland. Property The leasehold property detailed in schedule 3. Purchase Price
The sum of the: (a) Debt Redemption Amount; (b) Completion Payment Amount; (c)
Net Working Capital Adjustment Amount; (d) First Period Payment Amount; (e)
Second Period Payment Amount; (f) Third Period Payment Amount. Related Party
Liabilities All liabilities (including accrued interest) owing by or to the
Company or any of the Company's Affiliates to or by any one or more of the
General Partners and/or the Limited Partners. Second Period The period
commencing on the day immediately following the end of the First Period and
ending on the second anniversary of the Completion Date. Second Period Payment
Amount The amount specified in annexure G. Seller NLH KG, a limited partnership
(Kommanditgesellschaft) under Austrian law with its seat in Vienna, Austria, and
its business address at Schubertring 14, 1010 Vienna, Austria, registered with
the Austrian companies register under registration number FN 304926 x.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar014.jpg]
page 13 Seller’s Tax Records Tax Records relating to the Company or the
Company's Affiliates and within the possession or control of the Seller or any
of the General Partners or Limited Partners of the Seller that might reasonably
be expected to support the Tax position of the Company or the Company's
Affiliates. Seller’s Warranties The warranties of the Seller set out in schedule
1. Share The fully paid share in the Company in the amount of EUR 503,000
(registered capital). Stamp Duty Any stamp, transaction or registration duty or
similar charge imposed by any Governmental Agency, including any interest, fine,
penalty, charge or other amount in respect of the above. Tax (a) Any tax, levy,
impost, deduction, charge, rate, compulsory loan, withholding or duty by
whatever name called levied, imposed or assessed under Austrian tax law or any
other Law in Austria or elsewhere (including, without limitation, profits tax,
property tax, interest tax, income tax, capital gains tax, tax relating to the
franking of dividends, fringe benefits tax, payroll tax, group tax, land tax,
VAT, water and municipal rates, customs duties and transaction duties and social
security contributions and any claims derived from such social security
contributions); (b) unless the context otherwise requires, Stamp Duty; and (c)
any interest, penalty, charge, fine or fee or other amount of any kind assessed,
charge or imposed on or in respect of anything listed in paragraph (a) or (b).
Tax Act The Austrian Income Tax Act 1988 (Einkommensteuergesetz 1988) as
amended, the Austrian Corporate Tax Act 1988 (Körperschaftsteuergesetz 1988) as
amended, as the case may be. Tax Claim The same meaning given in clause 16(a).
Tax Indemnity The indemnity provided in clause 15. Tax Law Any Law under which
Tax is imposed, assessed, charged or administered and including, without
limitation, the Tax Act and the tax laws in the countries where the Company's
Affiliates operate. Tax Proceedings The same meaning given in clause 16. Tax
Records All originals and copies of books, files, reports, records,
correspondence, documents, data and other material (whether in electronic or
physical form and on whatever media stored) wholly or predominantly related to
Tax matters, including Tax Returns and Tax assessments. Tax Relief Any refund,
credit, offset, relief, allowance, deduction, rebate recoupment, compensation,
penalty, damages, restitution, right to



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar015.jpg]
page 14 repayment or other benefit or saving in relation to Tax. Tax Return Any
return relating to Tax including any document which must be lodged with a
Governmental Agency administering a Tax or which a taxpayer must prepare and
retain under a Tax Law (such as an activity statement, amended return, schedule
or election and any attachment). Tax Reviewer An independent Tax expert that the
Seller and the Buyer agree to appoint. If such agreement cannot be reached
within a reasonable time, the independent Tax expert will be nominated by the
President for the time being of the Austrian Chamber of Public Accountants and
Tax Advisors (Kammer der Wirtschaftstreuhänder) (or any successor institution).
Tax Warranties The representations and warranties of the Seller contained in
warranty 17 of schedule 1. Third Period The period commencing on the day
immediately following the end of the Second Period and ending on the third
anniversary of the Completion Date. Third Period Payment Amount The amount
specified in annexure G. Trade Credit Money due from the Company or any of the
Company's Affiliates under a invoice issued by a third party to the Company or
any of the Company's Affiliates after the Completion Date that covers a period
that begins prior to the Completion Date and ends after the Completion Date.
Trade Receivables The receivables set out in schedule 7, being money owed to the
Company or any of the Company's Affiliates under invoices issued by the Company
or any of the Company's Affiliates prior to the Completion Date that are fully
or partly unpaid. Upfront Payment The meaning given to it in clause 4.5. 2
Conditions to Completion 2.1 Conditions The obligation of the parties to
complete is conditional on the following conditions having been satisfied or
waived: (a) the Buyer having received in writing from the lessor of the Property
located in Austria unconditional consent to the change of control of the Company
to the Buyer and the confirmation that the lease will not be increased as a
consequence of the change of control; (b) the Buyer having received in writing
from the individuals mentioned in annexure I non-solicitation declarations in
accordance with annexure I;



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar016.jpg]
page 15 (c) the Buyer (acting reasonably) being satisfied that: (i) there has
been no change in the Business, the financial or trading position of the
Business or the operation of the Business since the date of this document that
has, or is reasonably likely to have, a material and adverse effect on the
turnover, profitability, financial condition or operation of the Business taken
as a whole (a Material Adverse Effect); and (ii) no Seller’s Warranty is or has
become materially false, misleading or incorrect or would be reasonably likely
to result in a Claim being made, or allowed to be made, by the Buyer; and (d)
Jorda and Malanik giving notice of their resignation under their existing
agreements with the Company and entering into new agreements with the Buyer in a
form set out in annexure Error! Reference source not found. with regard to the
contract of Malanik; the form of the contract of Jorda to be agreed upon until
Completion ; (e) the Company having entered into an agreement with Erste Bank
der oesterreichischen Sparkassen AG whereby Erste Bank der oesterreichischen
Sparkassen AG agrees to the full release and assignment of the receivables and
relevant rights under the Credit Agreements (including the release of all
collateral of the Company) against the payment of the Debt Redemption Amount by
the Company or a third party as set out in the draft "Vereinbarung" attached
hereto as schedule 6; (f) application for the renewal of the authorisation of NP
RO according to the procedure provided by law (Decree no. 122/1990) by the
Romanian Ministry of Economy; (g) written confirmation of the termination of the
loan agreement entered into between Mr. Gottfried Gröbl, born December 4, 1951,
and the Company, dated September 8, 2010, as amended by amendment agreement
entered between Mr. Gottfried Gröbl and the Company under accession of the
Seller, and of the termination of the option granted under the amendment
agreement; (h) written confirmation of the termination of the loan agreement
entered into between BON Consulting GmbH, registered under FN 302646 v, and the
Company, dated September 8, 2010, as amended by amendment agreement entered
between BON Consulting GmbH and the Company under accession of the Seller, and
of the termination of the option granted under the amendment agreement. 2.2
Reasonable endeavours Each of the parties must use all reasonable endeavours to
procure the satisfaction of the conditions referred to in clause 2.1. 2.3 Waiver
The conditions in clause 2.1 may only be waived by the Buyer in writing.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar017.jpg]
page 16 2.4 Notice The Seller and the Buyer must promptly notify the other in
writing as soon as it becomes aware that a condition to Completion is satisfied
or becomes (or is likely to become) incapable of being satisfied. 2.5
Termination If Completion has not occurred on or before 1 December 2014 (or such
other date as the parties may have agreed in writing) then the Seller or the
Buyer may, if not in breach of this document, give written notice to the other
terminating this document. 2.6 Remedies If this document is terminated under
clause 2.5 then: (a) each party is released from its continuing obligations
under this document, except those imposing obligations of confidentiality; (b)
each party retains the rights it has against any other party in respect of any
prior breach without affecting any rights at Law or in equity; and (c) the Buyer
must return to the Seller all documents and other materials in any medium in its
possession, power or control which contain information relating to the Company
[or the Company's Affiliates] including its working papers and any information
obtained from the Disclosures. 3 Sale and purchase of the Share 3.1 Sale and
purchase of the Share Conditional upon Completion, the Seller agrees to sell to
the Buyer and the Buyer agrees to purchase from the Seller, the Share free of
all Encumbrances, for the Purchase Price and otherwise on the terms of this
document. 3.2 Transfer of rights The Share will be transferred to the Buyer with
all rights, including dividend rights, attached or accruing to them on and from
the Completion Date. 4 Purchase Price 4.1 Purchase Price The amount payable by
the Buyer to the Seller for the Share is the Purchase Price. The Purchase Price
shall include the Debt Redemption Amount (but not any costs resulting from Stamp
Duties for the redemption or acquisition of the Company's bank debt (see section
4.3)). 4.2 Payment of the Purchase Price The Purchase Price will be paid as
follows:



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar018.jpg]
page 17 (a) the Debt Redemption Amount will be paid in accordance with clause
4.3 (b) the Completion Payment Amount will be paid in accordance with clause
4.4; (c) the Net Working Capital Adjustment Amount will be paid in accordance
with clause 4.5; (d) the First Period Payment Amount will be paid in accordance
with clause 4.6; (e) the Second Period Payment Amount will be paid in accordance
with clause 4.7; (f) the Third Period Payment Amount will be paid in accordance
with clause 4.8; 4.3 Debt Redemption Amount On or before 31 December 2014 the
Buyer must pay Erste Bank der oesterreichischen Sparkassen to the account named
"VK Kreditmanagment II", IBAN AT532011140004522900, BIC GIBAATWWXX, in
Immediately Available Funds the Debt Redemption Amount (which will be a
non-refundable payment). 4.4 Completion Payment Amount On Completion the Buyer
must pay the Seller, or as the Seller directs, in Immediately Available Funds
the Completion Payment Amount (which will be a non-refundable payment). 4.5 Net
Working Capital Adjustment Amount The Seller will provide the Buyer until
December 15, 2014 with a calculation of the Net Working Capital Amount as of
November 30, 2014. On or before December 22, 2014 the Buyer must pay the Seller
(or as the Seller directs) in Immediately Available Funds an upfront payment in
the amount of 50% of the Net Working Capital Amount ("Upfront Payment")
according to the calculation of the Seller. Within 5 Business Days of acceptance
(or deemed acceptance) of the Completion Accounts by the Seller, and subject to
clause 8(a): (a) if the positive Net Working Capital Amount minus the Upfront
Payment is positive the Buyer must pay the Seller (or as the Seller directs) in
Immediately Available Funds the Net Working Capital Adjustment Amount (which is
the Net Working Capital Amount minus the upfront payment); or (b) if the
positive or negative Net Working Capital Amount minus the Upfront Payment is
negative the Net Working Capital Adjustment Amount (which is the Net Working
Capital Amount minus the Upfront Payment) shall be deducted from the First
Period Payment Amount and, if the First Period Payment Amount is less than the
Net Working Capital Adjustment Amount, from the Second Period Payment Amount and
the Third Period Payment Amount (as applicable).



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar019.jpg]
page 18 4.6 First Period Payment Amount 12 months after Completion the Buyer
must pay the Seller (or as the Seller directs) in Immediately Available Funds
the First Period Payment Amount. 4.7 Second Period Payment Amount 24 months
after Completion the Buyer must pay the Seller (or as the Seller directs) in
Immediately Available Funds the Second Period Payment Amount. 4.8 Third Period
Payment Amount 36 months after Completion the Buyer must pay the Seller (or as
the Seller directs) in Immediately Available Funds the Third Period Payment
Amount. 4.9 Payment AWS The Buyer must within five business days after receipt
pay the Seller (or as the Seller directs) in Immediately Available Funds of any
payments received by the Company from Erste Bank der oesterreichischen
Sparkassen AG (or Austria Wirtschaftsservice Gesellschaft mbH) related to the
guarantee issued by Austria Wirtschaftsservice Gesellschaft mbH less any adverse
tax effects for the Company and/or the Buyer. 4.10 Interest If either party does
not pay any sum payable by it under this document at the time and otherwise in
the manner provided in this document, that party must pay interest on such sum
from the due date of payment until such sum is paid in full at the Default Rate.
Interest accrues and compounds daily and is payable on demand. 4.11 Set-off
Despite any other provision of this document, the Buyer shall set off
(aufrechnen) any amount payable by the Buyer under this document against any
amount payable by the Seller under this document, including any amount payable
in connection with: (a) the Net Working Capital Adjustment Amount; (b) an
overpayment in respect of any component of the Purchase Price; (c) a Claim for a
breach of a Seller’s Warranty by the Seller; (d) a breach of this document by
the Seller; or (e) a Claim under any indemnity in this document. 5 Conduct of
Business until Completion 5.1 Ordinary course of Business (a) Subject to the
agreement of the Buyer otherwise, until Completion the Seller must:



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar020.jpg]
page 19 (i) ensure that the Company and the Company's Affiliates carry on the
Business in the ordinary and normal course; (ii) use reasonable endeavours to
preserve the goodwill of the Business; and (iii) promptly notify the Buyer of
any Material Adverse Effect in the Business or the Company. (b) Except as
contemplated by this document or as consented to by the Buyer in writing, the
Seller must not and must procure that the Company does not, before Completion:
(i) increase, reduce or otherwise alter its share capital (including by
creating, allotting and issuing new share capital) or grant any options for the
issue of shares or other securities; (ii) declare, make or pay any dividend;
(iii) make a distribution or revaluation of assets; (iv) alter its articles of
association; (v) cause or permit any Encumbrance (other than a Permitted
Encumbrance) to be given or created over any of the Assets or undertaking or any
material part thereof; (vi) enter into any commitment (other than a costumer
contract): (A) for more than EUR 10,000; (B) with a particular person where the
aggregate value of those commitments is more than EUR 20,000; or (C) for longer
than 2 years; (vii) dispose of, or agree to dispose of or grant an option to
purchase, any Asset (or any interest in an Asset); (viii) acquire or agree to
acquire any share, shares or other interest in any company, partnership or other
venture; (ix) engage any new employee, (at the Seller’s initiative) terminate
the employment of any Employee, or (except in the ordinary course of business)
change the terms of employment (including remuneration) of any of the Employees,
or pay or provide any bonus to any Employee; or (x) institute, settle or
compromise (or agree to do so) any legal proceedings (other than in relation to
trade debts in the ordinary course). 5.2 Integration Process The Parties have
initiated the integration process on 21 October 2014. The Seller shall use its
best efforts and provide reasonable support to continue the integration process
prior to the Completion Date.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar021.jpg]
page 20 5.3 Seller to notify of potential Material Adverse Effect or breach of
Seller’s Warranty (a) If the Seller becomes aware of any fact, matter or
circumstance which results in, or is reasonably likely to result in: (i) a
Material Adverse Effect; or (ii) a breach of a Seller’s Warranty, the Seller
must give notice to the Buyer as soon as reasonably practicable after becoming
aware of the fact, matter or circumstance, and the notice must set out full
details of those facts, matters or circumstances and the potential Material
Adverse Effect or breach of the Seller’s Warranty (as applicable). (b) The
Seller’s obligations in clause 5.3(a) apply until Completion. 6 Completion 6.1
Date, time and place Completion must take place on the Completion Date at 11am
at the offices of Wolf Theiss Rechtsanwälte GmbH & Co KG, Vienna, or such other
time and place as the parties may agree in writing. 6.2 Execution of a Share
Transfer Agreement In order to effectuate the transfer of the Share to the
Buyer, the Buyer and the Seller shall execute a separate share transfer
agreement as a notarial deed substantially in the form of annexure H. 6.3
Seller’s obligations At Completion, the Seller must deliver to the Buyer: (a)
written declaration of Jorda and Malanik, such declaration to acknowledge that
the signatory or the companies which provide the services of Jorda or Malanik to
the Company have no Claim or basis for a Claim against the Company or any
Company's Affiliate in respect of fees, entitlements, salary, or otherwise as of
Completion (except as expressly specified in the written declaration); (b) the
Business Records, complete and up to date; (c) written non-solicitation
declarations of all the individuals mentioned in and in the form specified in
annexure I; (d) consents to change in control of the Company (in form and
substance satisfactory to the Buyer) from each of the lessors of the Property
required under clause 2.1(a); (e) copy of the application for the renewal of the
authorisation of NP RO as contemplated by clause 2.1(f); (f) copies of the
written confirmations as mentioned above under clause 2.1(g) and 2.1(h)



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar022.jpg]
page 21 (g) the Company Tax Records; and (h) keys to the Business premises. 6.4
Delivery at Business premises The parties acknowledge and agree that delivery of
the items referred to in clauses 6.3(b), 6.3(g) and 6.3(h) will be deemed to
have occurred by those items being left at the Business premises under the
control of the Company. 6.5 Actions by the managing directors On or prior to
Completion, the Seller must cause the managing directors of the Company to: (a)
execute in notarized form an application for registration of the transfer of the
Share and the registration of the new managing directors of the Company in the
Austrian companies register and have such application filed with the Austrian
companies register; and (b) subject to Completion occurring revoke all existing
authorities to operate the bank accounts of the Company and the Company's
Affiliates and the persons nominated by the Buyer in writing be appointed as
signatories of the bank accounts of the Company and the Company's Affiliates;
6.6 Buyer’s obligations At Completion, the Buyer must: (a) deliver to the
Company: (i) written consents to act as directors, secretary and public officer
of the Company or the Company's Affiliates signed by the persons nominated by
the Buyer; and (ii) a CD Rom containing the Data Room Documentation; and (b) pay
to the Seller the Completion Payment Amount (as directed by the Seller). 6.7
Interdependence of obligations (a) The obligations of the parties in respect of
Completion are interdependent and if all such obligations have not been
performed, then no Completion may take place. (b) Performance of the obligations
of each party in respect of Completion is treated as taking place simultaneously
and no delivery or payment will be taken to have been made until all deliveries
and payments have been made. Once all such obligations have been performed, they
must be treated as having been performed simultaneously on the date on which the
final obligation is performed. 6.8 Title and risk Legal and beneficial title to
the Share (and property and risk in it) will pass to the Buyer upon Completion.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar023.jpg]
page 22 7 Completion Accounts 7.1 Preparation of Completion Accounts The Buyer
must prepare (or procure the preparation by its accountants of) the unaudited
Completion Accounts as at the Completion Date in a form materially similar to
the previous Accounts and in accordance with the Accounting Standards and
Accounting Policies. 7.2 Co-operation The Seller and the Buyer must co-operate
fully with each other and provide reasonable assistance in the preparation of
the Completion Accounts. 7.3 Timing The Buyer must use its reasonable endeavours
to prepare (or procure the preparation by its accountants of) the Completion
Accounts as soon as possible but not later than 2 months after the Completion
Date. The Buyer must deliver the Completion Accounts to the Seller as soon as
the Completion Accounts have been finalised. 7.4 Seller’s accounting The Seller
and its accountants will be entitled to examine and review the Completion
Accounts and all working papers of the Buyer and its accountants. 7.5 Dispute
Notice If the Seller disputes: (a) the inclusion, omission or calculation of any
item in the Completion Accounts; or (b) that the Completion Accounts have been
drawn up in accordance with the Accounting Standards and Accounting Policies,
then it must give notice of such dispute (Dispute Notice) to the Buyer within 15
Business Days after receipt of the Completion Accounts. 7.6 Content of Dispute
Notice (a) A Dispute Notice must identify: (i) the item in the Completion
Accounts in respect of which the dispute exists (by category and location to the
extent that the party has that information); (ii) insofar as possible, the
amount in dispute; and (iii) the adjustments to the Completion Accounts and Net
Working Capital Amount and Purchase Price if the Dispute Notice were to be
accepted. (b) The Buyer and the Seller must use their respective best endeavours
to resolve the dispute the subject of a Dispute Notice within 10 Business Days
of receipt of the Dispute Notice by the Buyer, failing which the dispute must



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar024.jpg]
page 23 be resolved in accordance with the dispute resolution mechanism set out
in clause 7.7. (c) The resolution of the dispute, and the Completion Accounts
(and the Purchase Price derived from the resolution of the dispute), will be
taken to be accepted by the Buyer and the Seller. 7.7 Independent Accountant (a)
If the Buyer and the Seller fail to resolve any dispute within 10 Business Days
under clause 7.6(b) the dispute must be submitted as soon as reasonably
practicable for determination by the Independent Accountant. (b) The Independent
Accountant must be appointed to act on the following basis: (i) the Independent
Accountant must act as experts and not as arbitrators; (ii) the Independent
Accountant must determine the matter in dispute as soon as possible; (iii) the
Buyer and the Seller: (A) must provide the Independent Accountant with all
information the Independent Accountant reasonably requires; (B) are entitled to
make written submissions to the Independent Accountant; and (C) must provide the
other with a copy of all information provided and submissions made to the
Independent Accountant. (c) The Independent Accountant is entitled (to the
extent they consider it appropriate) to base their opinion on the information
provided and submissions made by the Buyer and the Seller and on the Business
Records. The Independent Accountant may seek the advice of another accountant at
its discretion. (d) The determination of the Independent Accountant is (in the
absence of manifest error) conclusive and binding on the Buyer and Seller and
will be taken to be accepted by the Buyer and the Seller. (e) The costs of the
Independent Accountant must be borne by the Buyer and Seller equally. 7.8 Deemed
acceptance If the Seller does not give a Dispute Notice within the 15 Business
Day period required by clause 7.5 it will be taken to have accepted the
Completion Accounts and the amount of the Net Working Capital Amount, fees
invoiced and Purchase Price included in the Completion Accounts.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar025.jpg]
page 24 8 Trade Receivables and Trade Credits (a) Any portion of any Trade
Receivable that is overdue 120 days (or such other period as the parties acting
reasonably agreed) at the Completion Date will: (i) reduce the Net Working
Capital Adjustment Amount to be paid by the Buyer in accordance with clause
4.5(a); or (ii) be added to the Net Working Capital Adjustment Amount to be
deducted from the First Period Payment Amount (or from the Second Period Payment
Amount and the Third Period Payment Amount as applicable) in accordance with
clause 4.5(b). (b) The Seller shall be in charge of collecting any Trade
Receivable that is overdue 120 days at the Completion Date. Any collected Trade
Receivable that is overdue 120 days at the Completion Date shall belong to the
Seller. (c) If the Buyer or the Company pays a Trade Credit and there is no
provision for such Trade Credit in the Completion Accounts, then: (i) following
such payment the Buyer will provide to the Seller the Trade Credit and proof of
payment; and (ii) the percentage of that total payment made by the Buyer that
relates to the period from the commencement of the Trade Credit until the
Completion Date shall be added to the Net Working Capital Adjustment Amount to
be deducted from the First Period Payment Amount (or from the Second Period
Payment Amount and the Third Period Payment Amount as applicable) in accordance
with clause 4.5(b). 9 Third party consents If any Contract requires the consent
of a third party to the continuation of that Contract as a result of the Buyer
acquiring the Share, and such consent has not been obtained on or prior to
Completion: (a) the Seller will, following Completion and upon request from the
Buyer, use all reasonable endeavours to obtain the consent of that third party
on terms reasonably acceptable to the Buyer; and (b) the Buyer must provide all
assistance and information reasonably required by the Seller to secure such
consents. 10 Non-competition 10.1 Non-compete The Seller (in consideration for
the Buyer entering into this document) undertakes to the Buyer that it will not:
(i) engage in a business or activity that is the same as or substantially
similar to, or in competition with, the Business or the Buyer;



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar026.jpg]
page 25 (ii) solicit, canvass, approach, or accept an approach from a person
(including for the purpose of recruiting that person or otherwise inducing that
person to leave their employment) about engaging in a business or activity that
is the same as or substantially similar to, or in competition with, the Business
or the Buyer if that person who was, at any time during the 12 months ending on
the Completion Date: (A) an agent or employee of the Business or the Buyer; (B)
a person occupying a senior management position and is (or is likely to be) in
possession of confidential information relating to the Business or the Buyer;
(C) a person able to materially influence customer or client relationships of
the Business or the Buyer; or (D) a client or a customer of the Business or the
Buyer; (iii) interfere with the relationship between either the Company and the
Company's Affiliates or the Buyer and their clients, customers, employees or
suppliers; or (iv) disclose confidential information known about the Company and
the Company's Affiliates or the Buyer, except that nothing in this clause will
restrict the Seller from holding or acquiring (either directly or indirectly)
the issued ordinary shares in the capital of any body corporate listed on a
regulated stock exchange. 10.2 Interpretation For the purposes of clause 10.1,
engage in means to carry on, participate in, provide finance or services, or
otherwise be directly or indirectly involved in, whether as a shareholder, unit
holder, director, consultant, adviser, contractor, principal, agent, manager,
employee, beneficiary, partner, associate, trustee or financier. 10.3 Duration
of prohibition The undertakings in clause 10.1 begin on the Completion Date and
end on the date that is three years after the Completion Date. 10.4 Geographic
application of prohibition The undertakings in clause 10.1 apply if, and only to
the extent that the activity prohibited occurs within: (a) Austria; (b) Germany;
and (c) any other jurisdiction in which the Company or the Company's Affiliates
are operating at the Completion Date. 10.5 Severability The Seller acknowledges
that each of the prohibitions and restrictions contained in this clause:



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar027.jpg]
page 26 (a) is to be read and construed and is to have effect as a separate
severable and independent prohibition or restriction and will be enforceable
accordingly; and (b) confers a benefit on the Buyer which is no more than that
which is reasonably and necessarily required by the Buyer for the maintenance
and protection of the Business. 10.6 Acknowledgement The Seller acknowledges
that all the prohibitions and restrictions contained in this clause 10 are
reasonable in the circumstances and necessary to protect the goodwill of the
Business as at the Completion Date. 10.7 Injunction The Seller acknowledges that
monetary damages alone will not be adequate compensation to the Buyer from
breach of this clause 10 and that the Buyer is entitled to seek (in addition to
any other remedies it may be able to seek but subject to the discretion of the
court) an injunction from a court of competent jurisdiction if: (a) the Seller
fails to comply with or threatens to fail to comply with any of the provisions
of clause 10.1; or (b) the Buyer has reason to believe that the Seller will not
comply with clause 10.1. 11 Seller’s Warranties 11.1 Seller’s Warranties Subject
to the limitations set out in this document the Seller represents and warrants
to the Buyer that each of the Seller’s Warranties set out in schedule 1 are true
and accurate as at the date of this document and as at the Completion Date, if
not otherwise explicitly stated in this document. 11.2 Reliance Each of the
Seller’s Warranties is to be treated as a separate representation and warranty
and the interpretation of any statement made must not be restricted by reference
to, or inference from any other statement or provision of this document. 11.3
Remedies (a) Subject to Completion having occured, in the event of breach of any
of the Seller's Warranties, the Buyer shall be entitled, subject to further
provisions of this clause 11, at its sole discretion, to claim from the Seller
monetary compensation for all actual losses and damages, costs and expenses
(including reasonable attorneys' and accountants' fees) incurred by the Buyer
and/or the Company and/or the Company's Affiliates (Losses) by reason of such
Seller's Warranties not being true and accurate (and thus compared to such
Seller's Warranties being true and accurate). Any liability



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar028.jpg]
page 27 for lost profit (entgangener Gewinn) is hereby expressly excluded to the
extent permitted by law. (b) Except for the Seller's Warranties, the Seller will
not except any warranty or other liability with respect to the Share, the
Company or the Company's Affiliates, the Business and the Assets. Any guarantee
and liability for a certain income from the Share shall specifically be
excluded. (c) The remedies for breaches of the Seller's Warranties provided in
clause 11.3(a) shall be in lieu of any other remedy (Rechtsbehelf) (including,
without limitation, in lieu of any warranty remedy [Gewährleistungsbehelf]
and/or damage claims of whatever kind [Schadenersatzansprüche]) and any other
liability claim (Haftungsanspruch) the Buyer may have by law or otherwise in
connection with any breach of the Seller's Warranties. (d) If an event, a fact,
a circumstance or a situation simultaneously constitutes a breach of several
Seller's Warranties, the Buyer shall not be entitled to multiple compensation
for the same Loss. 11.4 Ability to claim (a) The Buyer may not bring a Claim for
any breach of a Seller’s Warranty to the extent that: (i) the relevant fact,
matter or circumstance was fully and fairly disclosed in the Disclosures so that
based on such disclosure the Buyer was – applying the standard of care and
diligence of a prudent buyer – in a position to identify, assess and evaluate
the material facts, matters and circumstances forming the basis for its Claim
and the adverse impact (financially or otherwise) of such facts, matters and
circumstances on the Business or was within the actual knowledge of the Buyer
(this clause 11.4(a)(i) does not apply to Claims for any breach of a Tax
Warranty); or (ii) provision or respective liability has been made for that
fact, matter or circumstance in the Accounts. (b) The Seller shall not be liable
towards the Buyer to the extent the Loss suffered in connection with the breach
of a Seller's Warranty is compensated by a third party or an insurance company.
11.5 Limitation on claims (a) Any Claim made by the Buyer in respect of a
Seller’s Warranty is subject to and limited as follows: (i) the Buyer must give
written notice to the Seller of the Claim within 18 months after the Completion
Date; (ii) in the case of a single Claim, or a series of related Claims, where
the amount claimed exceeds EUR 15,000; (iii) the Seller will only be liable for
any Claim if its liability for all Claims not excluded by the limitation in
clause 11.5(ii) would exceed in aggregate EUR 35,000; and



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar029.jpg]
page 28 (iv) the maximum aggregate amount which the Buyer may recover from the
Seller in respect of all claims amounts to EUR 1,7 million, except that the
Seller's maximum liability to the Buyer for all Claims under the Tax Indemnity
under clause 15 and for breaches of a Tax Warranty are unlimited. 11.6
Disclosures (a) In the period from the date of this document until Completion:
(i) the Seller must, as soon as reasonably practicable, disclose to the Buyer;
and (ii) the Buyer must as soon as reasonably practicable disclose to the
Seller, in writing any fact, matter or circumstance of which the Seller or the
Buyer become aware and which in its opinion would result or would be likely to
result in any Seller’s Warranty not being true, complete or accurate. The Seller
must use all reasonable endeavours to remedy (if capable of remedy) the relevant
fact, matter or circumstance before Completion. If remedied, the Buyer has no
claim in respect of the fact, matter or circumstance. (b) If any fact, matter or
circumstance is disclosed under clause 11.6(a) and is not remedied before
Completion, then, if Completion occurs, the Buyer will be entitled to claim
damages in accordance with this clause 11 but no right to damages will arise if
Completion does not occur. 11.7 Disclaimer Nothing in this clause 11 applies in
relation to any fraudulent misrepresentation made by the Seller before the date
of this document. 11.8 Payment of Claims All sums payable by the Seller to the
Buyer under this document in respect of a Claim for breach of a Tax Warranty,
under the Tax Indemnity or in relation to any Tax Claim or Tax Proceedings
referred to in clause 16 must be paid by the later of: (a) 20 Business Days
preceding the due date (or any extended date for payment permitted by the
relevant Governmental Agency) for payment of the Tax Liability to which the
Claim relates; or (b) the day that is 20 Business Days after notice of the Claim
is provided to the Seller. 11.9 Tax effect If any payment by the Seller to the
Buyer under the Tax Indemnity or otherwise under this document, including the
payment of an additional amount under this clause 11.9, would require the Buyer
to pay Tax on, or as a result of, the amount received by the Buyer, the Seller
must pay on demand to the Buyer an additional amount (which amount will not be
subject to the limitations in clause 11.5) calculated as follows:



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar030.jpg]
page 29 AA =       T)(1 P - P where: AA means the additional amount to be
paid; P means the amount payable by the Seller disregarding this clause; and T
means the general corporate tax rate (as defined in the Austrian Corporate Tax
Act), expressed as a decimal. The Buyer will provide proof to the Seller that
any tax gross-up due under this clause is in fact additional tax to be borne by
the Buyer caused by the Seller's payments, if any, net of any (current and
future) tax benefits available to the Buyer. The Buyer will take all reasonable
actions to avoid or mitigate such tax impact and will grant the Seller and his
designees the unrestricted opportunity to appeal such assessments on his behalf
and fully cooperate in this matter with the Seller and his designees. 12
Indemnities 12.1 Seller’s indemnity (a) Subject to Completion having occurred,
the Seller shall indemnify the Buyer against any Loss suffered or incurred by
the Buyer as a result of (i) any breach of any warranty of the Seller given in
Schedule 1 under Clause 2(a), 2(b), 2(c), 2(d)(i), 2(e) , 2(f) and 2(k); and/or
(ii) any claims that might be issued to the Company under the license agreement
entered into between the Company, the Seller, Mr. Gary Mackney, Mr. Petrus
Gerbaulet and Legal Neumann GmbH; and/or (iii) any claims from any employee or
contractor, freelancer or consultant of the Company and/or any of the Company's
Affiliates (e.g. salary claims, overtime, compensation for unused vacation) as
well as related claims from tax or social insurance agencies (e.g. payroll tax
payments and social insurance contributions) and/or; (iv) any non-compliance of
the Company and/or any of the Company's Affiliates with provisions under the
respective national trade law. (b) Clauses 11.4(a)(ii) and (b) as well as
clauses 11.5(a)(i) – (iii) apply to Claims under this clause 12. However, such
indemnification is not excluded or limited due to the fact that any claim is
based on a fact, matter, event or circumstance which was fully and fairly
disclosed in the Disclosures or was within the actual knowledge of the Buyer.
(c) If an event, a fact, a circumstance or a situation constitutes a breach of a
Seller's Warranty and simultaneously entitles the Buyer to be indemnified
pursuant to this clause 12, the Buyer shall not be entitled to multiple
compensation for the same Loss.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar031.jpg]
page 30 13 Buyer’s Warranties 13.1 Buyer’s Warranties The Buyer represents and
warrants to the Seller as at the date of this document and as at Completion
that: (a) it has full power and authority to enter into this document and has
taken all necessary action to authorise the execution, delivery and performance
of this document in accordance with its terms; (b) this document constitutes a
legally valid and binding obligation of the Buyer enforceable in accordance with
its terms; (c) the execution, delivery and performance of this document by the
Buyer will not violate any provision of: (i) any law or regulation or any order
or decree of any Governmental Agency of Austria or any state or territory or
relevant jurisdiction in which it is incorporated; (ii) the constitution of the
Buyer or equivalent constituent documents; or (iii) any Encumbrance or other
document which is binding on the Buyer; (d) no order has been made, or
application filed, or resolution passed or a notice of intention given to pass a
resolution for the winding up of the Buyer and there are no circumstances
justifying commencement of any such action; (e) no petition or other process for
winding-up or dissolution has been presented or threatened in writing against
the Buyer and, so far as the Buyer is aware, there are no circumstances
justifying such a petition or other process; (f) no receiver, receiver and
manager, liquidator, administrator, controller, trustee or similar official has
been appointed over all or any part of the assets or undertaking of the Buyer
and, so far as the Buyer is aware, there are no circumstances justifying such an
appointment; (g) the Buyer has not entered into or taken steps or proposed to
enter into any arrangement or composition or compromise with all or a class of
its creditors; (h) the Buyer has not: (i) gone, and is not proposed to go, into
liquidation; (ii) passed a winding-up resolution or commenced steps for
winding-up or dissolution; or (i) no writ of execution has issued against the
Buyer or any of its assets and, so far as the Buyer is aware, there are no
circumstances justifying such a writ; and (j) the Buyer is able to pay its debts
as and when they fall due. The Buyer is not taken under applicable laws to be
unable to pay its debts



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar032.jpg]
page 31 and has not stopped or suspended, or threatened to stop or suspend,
payment of all or a class of its debts. 13.2 Reliance Each of the statements in
clause 13.1 is to be treated as a separate representation and warranty and the
interpretation of any statement made must not be restricted by reference to or
inference from any other statement. 13.3 LRS GmbH The Buyer represents and
warrants to the Seller the payment of the amount provided for in the Accounts
(and considered in the Net Working Capital Amount) for the dissolution of the
agreement between the Company and LRS GmbH (FN 194030p) by the Company. 14
Action after Completion 14.1 Business Records The Buyer must ensure that the
Company does not dispose of or destroy any of the Business Records within the
period of 7 years following the Completion Date, unless it has given the Seller
not less than one month’s written notice of its intention to do so, and the
Seller has not notified the Buyer within one month of receipt of that notice
that it wishes to retain the Business Records the subject of the notice. 14.2
Continuing co-operation (a) The Seller and the Buyer acknowledge and agree that
both parties must co- operate with each other in good faith following Completion
to facilitate an orderly and thorough transition from the Seller to the Buyer
carrying on the Business; (b) Other than to identify personally the credentials
and/or career history of the Seller and each of the General Partners and the
Limited Partners of the Seller, after Completion the Seller may not use, or
authorise the use of: (i) any company or entity name, business name or trade
name incorporating or resembling the “Neumann” name or likely to be mistaken for
the “Neumann” name or confused with it; or (ii) any logo, symbol or trade mark
which is substantially identical with or deceptively similar to the Trade Marks.
15 Tax Indemnity (a) The Seller shall indemnify and keep indemnified the
Indemnified Entities against: (i) all Liabilities for Tax which an Indemnified
Entity may suffer, incur or be liable for as a result of or arising out of (and
whether directly or indirectly) any Tax matter which is not provided for (to
like manner and



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar033.jpg]
page 32 extent) in the Accounts and which has arisen before the Completion Date
or arises after the Completion Date in respect of any period (or part thereof)
before the Completion Date; (ii) all Liabilities for Tax which an Indemnified
Entity suffers, incurs or is liable for, by reason of any matter or thing being
other than as represented or warranted in the Warranties; and (iii) all costs
and expenses incurred or payable by an Indemnified Entity in connection with any
Liability for Tax referred to in this clause 15, including all legal proceedings
relating thereto, any audit or investigation made by a Governmental Agency in
relation to Tax, and the settlement of, and steps taken to mitigate or resolve
any process which could lead to, a Liability for Tax, whether or not it
transpires that it does. (b) Subject to clause 16(b), the Seller is not liable
for any Claim under the Tax Indemnity to the extent that the Claim is made after
the expiry of three months after the expiration of the statutory period within
which the relevant Governmental Agency may seek to recover the Tax to which the
Claim relates. (c) Obligations to pay Taxes resulting from determinations during
tax audits conducted at the Company or the Company's Affiliates in respect of
periods prior to the Completion Date shall be set off against effective Tax
reductions relating to those determinations, which will be effective in periods
after the Completion Date. (d) Claims under the Tax Indemnity are time-barred
and shall forfeit, if the Buyer has not notified the Seller in writing of any
such claim within three months after the date on which the obligation to pay
Taxes was finally determined (materiell rechtskräftig) by the competent
authority (i.e. the competent authority's decision is no longer contestable,
neither by virtue of an ordinary or extraordinary appeal or otherwise). clauses
11.5(a)(ii) and (iii) apply to Claims under this clause 15 as well. (e) The
Seller will pay any amount to the Buyer under this clause 15 in accordance with
clause 11.8. 16 Tax Claims (a) If the Buyer or the Company or any of the
Company's Affiliates receive any written communication or notice from any
Governmental Agency, including a communication or notification of any enquiry
(including any request for information, notice to produce documents, audit,
review or request for a meeting) (Tax Claim) in relation to the Company or any
of the Company's Affiliates which may directly or indirectly lead to a
circumstance as a result of which the Buyer would, or would be likely, to bring
a Claim for a breach of a Tax Warranty or under the Tax Indemnity, then the
Buyer must promptly notify the Seller in writing and provide the Seller with all
information relevant to the Tax Claim.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar034.jpg]
page 33 (b) If the Tax Claim referred to in clause 16(a) is received by the
Buyer or the Company or any of the Company's Affiliates within the time period
referred to in clause 15(b), then the limitation in that clause 15(b) will not
apply to the Tax Claim and the Tax Claim will be governed by this clause 16. (c)
Subject to the Tax Claim not being a Joint Tax Claim, the Seller will be the
Controlling Party in relation to the relevant Tax Claim and, to the extent the
Seller considers appropriate, will conduct, defend and settle any Tax Claim
against the Company and the Buyer (Tax Proceedings) and the Buyer will, or will
procure that the Company, provides all reasonable co-operation in relation to
the conduct, defence or settlement of any such Tax Claim or Tax Proceedings. As
Controlling Party the Seller must in relation to the Tax Claim or Tax
Proceedings: (i) act in good faith at all times; (ii) liaise with the Buyer in
relation to the Tax Claim or Tax Proceedings; (iii) make available to the Buyer
as soon as possible, but in any event within 5 Business Days of receipt by the
Seller, a copy of any notice, correspondence or other document relating to the
Tax Claim or Tax Proceedings; (iv) not take any action which it is objectively
unreasonable to take in all the circumstances; (v) bear all costs in relation to
the conduct, defence or settlement of the Tax Claim or Tax Proceedings
(including the costs of the Buyer in providing any co-operation); (vi) pay to
the Buyer or the Company or the respective Affiliate of the Company so much of
any Tax as is required by the relevant Governmental Agency to be paid in
relation to the conduct, defence or settlement of any such Tax Claim or Tax
Proceedings (such payment being made in accordance with clause 11.8); and (vii)
provide the Buyer with an indemnity in a form agreed to by the Buyer (such
agreement not being unreasonably withheld or delayed) against all Loss which may
result from any action taken at the request of the Seller by the Buyer or the
Company or in connection with the conduct of the Tax Claim or Tax Proceedings.
(d) If a Tax Claim is a Joint Tax Claim, then the following principles will
apply: (i) The Seller and the Buyer acting reasonably must agree that either the
Seller and the Buyer will jointly control the conduct, defence or settlement of
the Joint Tax Claim, or that one party will be the Controlling Party. (ii) Where
the Seller and the Buyer are in joint control of the conduct, defence or
settlement of the Joint Tax Claim then the Seller and the Buyer must agree to
the appropriate manner in which to conduct, defend or settle the Joint Tax Claim
and no other action may be taken



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar035.jpg]
page 34 without such agreement. The agreement of the Seller and the Buyer must
not be unreasonably withheld or delayed. (iii) Where one party is the
Controlling Party in respect of the Joint Tax Claim, the other party must
provide all reasonable co-operation in relation to the conduct, defence or
settlement of the Joint Tax Claim. (iv) If: (A) the agreement required by clause
16(d)(i) cannot be reached between the Seller and the Buyer within a reasonable
time, the Seller and the Buyer will jointly control the conduct, defence or
settlement of the Joint Tax Claim; (B) the agreement required by clause
16(d)(ii) cannot be reached between the Seller and the Buyer within a reasonable
time, the matter in dispute is to be determined by a Tax Reviewer. In so acting,
the Tax Reviewer will act as an expert and not as an arbitrator, and his or her
decision will be final and binding on the parties with the relevant conduct,
defence or settlement of the Joint Tax Claim being conducted accordingly. The
Seller and the Buyer will each pay one half of the Tax Reviewer’s costs and
expenses in respect of any such reference. (v) The Controlling Party must, in
relation to the conduct, defence or settlement of the Joint Tax Claim: (A) act
in good faith at all times; (B) liaise with the other party (being the Seller or
the Buyer as the case may be) in relation to the conduct, defence or settlement
of the Joint Tax Claim; (C) make available to the other party as soon as
possible, but in any event within 5 Business Days of receipt by the Controlling
Party, a copy of any notice, correspondence or other document relating to the
conduct, defence or settlement of the Joint Tax Claim; (D) not take any action
which it is objectively unreasonable to take in all the circumstances; and (E)
commence, pursue and conduct the defence or settlement of the Joint Tax Claim
with all due skill, care and attention and without regard to the quantum of
liability (if any) that each party would bear if the Joint Tax Claim was
ultimately not successful. (vi) The Seller must pay to the Buyer or the Company
so much of any Tax as is required by the relevant Governmental Agency to be paid
in relation to the conduct, defence or settlement of any such Joint Tax Claim
(such payment being made in accordance with clause 11.8); and (vii) Where the
Seller is the Controlling Party in relation to the Joint Tax Claim, it must
provide the Buyer with an indemnity in a form agreed to



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar036.jpg]
page 35 by the Buyer (such agreement not being unreasonably withheld or delayed)
against all Loss which may result from any action taken at the request of the
Seller by the Buyer or the Company or any of the Company's Affiliates or in
connection with the conduct of the Joint Tax Claim. 17 Tax Records 17.1
Retention of Tax Records (a) The Buyer agrees that after Completion it will hold
for safe keeping and store any Company Tax Records that relate to a period
before Completion (or part thereof): (i) for the period required under Tax Law;
and (ii) otherwise in conformity with the Buyer’s usual records retention
policy. (b) The Seller agrees that after Completion it will hold for safe
keeping and store any Seller’s Tax Records: (i) for the period required under
the Tax Law; and (ii) otherwise in conformity with the Seller’s usual records
retention policy. 17.2 Access to Tax Records From Completion: (a) the Buyer will
be entitled at the Buyer’s cost to have access at all reasonable times to the
Seller’s Tax Records to the extent that such access is reasonably necessary to:
(i) support the Tax position of the Company; or (ii) in respect of a Joint Tax
Claim in respect of which the Buyer is the Controlling Party or is in joint
control with the Seller as contemplated in clause 16. The Seller will provide
such access to the Seller’s Tax Records within a reasonable time of the Buyer
making its request for access and will otherwise provide such reasonable
assistance as the Buyer requires in respect of such access. However, the Buyer
is not entitled to access to any such records that the Seller believes (acting
reasonably) may prejudice or adversely affect any Claim the Seller may have
against the Buyer or which are the subject of client legal privilege or similar
administrative concession and in circumstances where the granting of access may
waive that privilege or concession; and (b) the Seller will be entitled at the
Seller’s cost to have access at all reasonable times to the pre-Completion
Company Tax Records to the extent that they relate to: (i) any Tax Return to be
prepared by the Seller or any of its general partners or limited partners; or



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar037.jpg]
page 36 (ii) the conduct of any Tax Claim or Joint Tax Claim in respect of which
the Seller is the Controlling Party or the Seller is in joint control with the
Buyer as contemplated in clause 16. The Buyer will provide such access to the
Company Tax Records within a reasonable time of the Seller making a request for
access and will otherwise provide such reasonable assistance as the Seller
requires in respect of such access. However, the Seller is not entitled to
access to any records which the Buyer believes (acting reasonably) are the
subject of client legal privilege or similar administrative concession and in
circumstances where the granting of access may waive that privilege or
concession. 18 Tax Returns 18.1 Co-operation regarding Tax Returns The Seller
must provide all reasonable co-operation and assistance requested by the Buyer
in relation to the preparation of any income Tax Return for the Company or the
Company's Affiliates that relates to a Tax period (or part thereof) before the
Completion Date (including, for the avoidance of doubt, any income Tax Return
that relates to a Tax period commencing before the Completion Date and ending
after the Completion Date). 19 Costs 19.1 Legal costs Each party must bear its
own legal and other costs and expenses in connection with the preparation,
execution and completion of this document and of other related documentation.
The Buyer shall pay the cost of the notary and all other expenses in connection
with the execution of this agreement and all documents under this agreement.
19.2 Redemption or acquisition of the Company's debt Notwithstanding clause
19.1, the Buyer shall bear any costs resulting from Stamp Duties for the
redemption or acquisition of the Company's bank debt. 20 Notices 20.1 General A
notice, demand, certification, process or other communication relating to this
document must be in writing in English and may be given by an agent of the
sender. 20.2 How to give a communication In addition to any other lawful means,
a communication may be given by being: (a) personally delivered;



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar038.jpg]
page 37 (b) left at the party’s current delivery address for notices; (c) sent
to the party’s current postal address for notices by pre-paid ordinary mail or,
if the address is outside of Austria, by pre-paid airmail; (d) sent by fax to
the party’s current fax number for notices; or (e) emailed to the email address
last notified by the addressee. 20.3 Particulars for delivery of notices (a) The
particulars for delivery of notices are initially: Buyer: Delivery address:
CTPartners Executive Search Inc., 28601 Chagrin Blvd, Suite 600, Cleveland, OH
44122, United States of America Postal address: Same as delivery address Fax:
216-682-3202 Email: wkeneally@ctnet.com Attention: William J. Keneally with a
copy to: Delivery address: Wolf Theiss Rechtsanwälte GmbH & Co KG, 1010 Vienna,
Schubertring 6, Austria Postal address: Same as delivery address Fax: +43 1
51510 665100 Email: horst.ebhardt@wolftheiss.com Attention: Dr. Horst Ebhardt
Seller: Delivery address: c/o Frotz Riedl Rechtsanwälte, Schottengasse 10/12,
1010 Vienna, Austria Postal address: Same as delivery address Fax: +43 1 8908590
88 Email: s.frotz@frra.at Attention: Dr. Stephan Frotz (b) Each party may change
its particulars for delivery of notices by notice to each other party. 20.4
Communications by post Subject to clause 20.7, a communication is given if
posted:



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar039.jpg]
page 38 (a) within Austria to an Austrian postal address, 3 Business Days after
posting; or (b) outside of Austria to an Austrian postal address or within
Austria to an address outside of Austria,10 Business Days after posting. 20.5
Communications by fax Subject to clause 20.7, a communication is given if sent
by fax, when the sender’s fax machine produces a report that the fax was sent in
full to the addressee. That report is conclusive evidence that the addressee
received the fax in full at the time indicated on that report. 20.6
Communications by email Subject to clause 20.7, if a communication is emailed, a
delivery confirmation report received by the sender, which records the time that
the email was delivered to the addressee’s last notified email address is prima
facie evidence of its receipt by the addressee, unless the sender receives a
delivery failure notification, indicating that the electronic mail has not been
delivered to the addressee. 20.7 After hours communications If a communication
is given: (a) after 5.00 pm in the place of receipt; or (b) on a day which is a
Saturday, Sunday or bank or public holiday in the place of receipt, it is taken
as having been given at 9.00 am on the next day which is not a Saturday, Sunday
or bank or public holiday in that place. 20.8 Process service Any process or
other document relating to litigation, administrative or arbitral proceedings
relating to this document may be served by any method contemplated by this
clause 20 or in accordance with any applicable law. 20.9 Change of address Any
party may change its address for receipt of Notices at any time by giving
written notice of such change to each other party. 21 Confidentiality 21.1
Definitions In this clause 21: Confidential Information means all information,
in whatever form, relating to: (a) this document; (b) the negotiations relating
to this document; and (c) any expert determination initiated under this
document,



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar040.jpg]
page 39 other than information that: (d) at the date of this document, was
generally and publicly available, or subsequently becomes so available other
than by breach of any duty or obligation; (e) at the time it was disclosed to a
party, was in the possession of that party lawfully and without breach of any
duty or obligation; or (f) has been disclosed to a party and was not generally
and publicly available at that date of disclosure, but subsequently, through no
act or omission of that party (or any person to whom it disclosed that
information), becomes available from another source and is not subject to any
duty or obligation as to confidence. 21.2 Confidentiality obligation Subject to
clause 21.3, each party must treat as confidential, and keep confidential, any
Confidential Information provided to it by, or on behalf of, any other party and
must: (a) not copy, duplicate or otherwise reproduce any documents containing
Confidential Information, without the prior consent of the other party, except
as is necessary in fulfilling its obligations under this document; (b) use its
best endeavours to protect the confidentiality of the Confidential Information;
and (c) comply with all reasonable instructions given to it from time to time by
the other party regarding the protection of that other party’s Confidential
Information. 21.3 Permitted disclosures No party may disclose Confidential
Information provided to it by any other party other than: (a) subject to clause
21.4, to its directors, officers, employees (on a need to know basis), legal
advisers, financial advisers, auditors, financiers and to the legal advisers of
its financial advisers or financiers; (b) subject to clause 21.4, pursuant to
any press release or other announcement made on or about the date of this
document or Completion by the Buyer or the Seller or any Affiliate of either of
them (in each case, provided that the form and content of that release or other
announcement is agreed in writing by the Buyer and the Seller, such consent not
to be unreasonably withheld or delayed); and (c) to the extent: (i) required by:
(A) Law; (B) the rules of any stock exchange; or (C) any applicable accounting
standards; or



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar041.jpg]
page 40 (ii) ordered by any court, having, to the extent practicable, consulted
with the other party with a view to agreeing the form, content, timing and
manner of disclosure, and to the maximum extent possible claimed any rights of
confidentiality that it might be afforded under such laws, rules, standards or
court orders. 21.4 Disclosure to other persons If a party discloses Confidential
Information it must use reasonable endeavours to ensure that no person to whom
it disclosed that Confidentiality Information discloses it to any other person.
21.5 Destruction or return of Confidential Information Each party must destroy
or return all Confidential Information disclosed to it by any other party
(including any Confidential Information which it disclosed to any other person)
if required to do so by the other party. 21.6 Survival To the extent permitted
by law, this clause 21 survives for a period of 5 years after the end of this
document or such other period as may be necessary to comply with law. 22 General
22.1 Error, frustration of contract or shortfall exceeding fifty percent Subject
to clause 2.5, the parties may not cancel this document or withdraw from this
document and avoid or adjust this document for error (Irrtum), frustration of
contract (Wegfall der Geschäftsgrundlage) or shortfall exceeding fifty percent
(Verkürzung über die Hälfte). 22.2 Amendment This document may only be varied or
replaced by a document executed by the parties. 22.3 Waiver and exercise of
rights (a) A single or partial exercise or waiver by a party of a right relating
to this document does not prevent any other exercise of that right or the
exercise of any other right. (b) A party is not liable for any loss, cost or
expense of any other party caused or contributed to by the waiver, exercise,
attempted exercise, failure to exercise or delay in the exercise of a right. (c)
A right relating to this document may only be waived in writing signed by the
party or parties waiving the right. 22.4 Assignment (a) The Seller may not
assign any right under this document without the prior written consent of the
Buyer.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar042.jpg]
page 41 (b) Any purported dealing in breach of this clause is of no effect. (c)
The Buyer may, at its sole discretion, delegate or assign any or all of its
rights, obligations and responsibilities under this document to any of its
Affiliates. ln such event the provisions of this document shall continue to
govern the relationship between such Affiliate and the Seller, provided,
however, that the Buyer shall continue to be jointly and severally liable for
any and all obligations assumed by the Affiliate under this document. 22.5
Consents Except as expressly stated otherwise in this document, a party may
conditionally or unconditionally give or withhold any consent to be given under
this document and is not obliged to give its reasons for doing so. 22.6 Further
assurances Each party agrees, at its own expense, on the request of any other
party, to do everything reasonably necessary for the purposes of or to give
effect to this document and the transactions contemplated by it (including the
execution of documents) and to use all reasonable endeavours to cause relevant
third parties to do likewise. 22.7 Rights cumulative Except as expressly stated
otherwise in this document, the rights of a party under this document are
cumulative and are in addition to any other rights of that party. 22.8
Continuing obligations All rights and obligations of a party which have not been
exercised or performed at Completion are not extinguished or affected by
Completion, unless those rights or obligations are specifically waived or
released in writing by a document signed by all parties. 22.9 Counterparts This
document may consist of a number of counterparts and, if so, the counterparts
taken together constitute one document. 22.10 Governing law and jurisdiction (a)
This document and the transactions contemplated by this document are governed by
and are to be construed in accordance with the laws applicable in Austria
excluding any Conflict of Laws Rules of Private International Law and the UN
Convention on the International Sale of Goods. (b) Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of the competent courts
exercising jurisdiction in the first district of Vienna, Austria, and any courts
which have jurisdiction to hear appeals from any of those courts and waives any
right to object to any proceedings being brought in those courts.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar043.jpg]
page 42 22.11 Entire agreement (a) This document constitutes the entire
agreement between the parties as to the subject matter of this document. (b) All
previous negotiations, understandings, representations, warranties, memoranda or
commitments concerning the subject matter of this document are merged in and
superseded by this document are of no effect. No party is liable to any other
party in respect of those matters. (c) No oral explanation or information
provided by any party to another: (i) affects the meaning or interpretation of
this document; or (ii) constitutes any collateral agreement, warranty or
understanding between any of the parties. 22.12 Construction Unless expressed to
the contrary, in this document: (a) words in the singular include the plural and
vice versa; (b) any gender includes the other genders; (c) if a word or phrase
is defined, its other grammatical forms have corresponding meanings; (d)
includes means includes without limitation; (e) no rule of construction will
apply to the disadvantage of a party because that party drafted, put forward or
would benefit from any term; (f) a reference to: (i) a person includes a
partnership, joint venture, unincorporated association, corporation, entity and
a Governmental Agency; (ii) a person includes the person’s legal personal
representatives, successors, assigns and persons substituted by novation; (iii)
any legislation includes subordinate legislation under it and includes that
legislation and subordinate legislation as modified or replaced; (iv) a right
includes a benefit, remedy, discretion or power; (v) time is to local time in
Vienna; (vi) EUR or Euro is a reference to Euro, the lawful currency of the
member states of the European Union that adopt the single currency in accordance
with the EC Treaty; (vii) writing includes: (A) any mode of representing or
reproducing words in tangible and permanently visible form, including fax
transmission; and



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar044.jpg]
page 43 (B) words created or stored in any electronic medium and retrievable in
perceivable form. (viii) this document includes all schedules and annexures to
it; and (ix) a clause, schedule or annexure is a reference to a clause, schedule
or annexure, as the case may be, of this document; and (g) if the date on or by
which any act must be done under this document is not a Business Day, the act
must be done on or by the next Business Day. 22.13 Headings Headings do not
affect the interpretation of this document.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar045.jpg]
page 44 Schedule 1 Seller’s Warranties 1 Authority (a) The Seller has full power
and authority to enter into this document and has taken all necessary action to
authorise the execution, delivery and performance of this document in accordance
with its terms. (b) All necessary action has been taken by the Seller to
authorise the execution and performance of this document under the articles of
association of the Seller. (c) This document constitutes a legally valid and
binding obligation of the Seller enforceable in accordance with its terms. (d)
The execution, delivery and performance of this document by the Seller will not
violate any provision of: (i) any law or regulation or any order or decree of
any Governmental Agency of Austria or any state or territory or relevant
jurisdiction in which it is incorporated; (ii) the articles of association of
the Seller or the Company or equivalent constituent documents; and (iii) the
articles of association of NP, NL D, NL HK, NP doo, NP kft or NP sro or
equivalent constituent documents; and (iv) any Encumbrance or other document
which is binding on the Seller and does not and will not result in the creation
or imposition of any Encumbrance or restriction of any nature over any of its
assets or the acceleration of the date of payment of any obligation existing
under any Encumbrance or other document which is binding on the Seller. (e) No
person is entitled to recover from the Seller or the Company or the Company's
Affiliates any brokerage, fee or commission in relation to this document or any
transaction contemplated by it. 2 Share capital and corporate structure (a) The
Seller is the legal and beneficial owner of the Share which: (i) constitute all
the issued share capital of the Company; (ii) are and will, on Completion, be
free of all Encumbrances and other third party interests or rights; and (iii)
are fully paid without any money owing in respect of them.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar046.jpg]
page 45 (b) There are no options, agreements, or understandings (whether
exercisable now or in the future and whether contingent or otherwise) which
entitle or may entitle any person to call for the purchase or transfer of the
Share or any other share or security (debt or equity) of the Company. (c) The
Company is the legal and beneficial owner of (i) the share in NP in the amount
of EUR 70.000 (registered capital) which constitute all the issued share capital
of NP; (ii) the share in NP sro in the amount of CZK 1.300.000 (approximately
EUR 47.000) which constitute 65 % of the issued share capital of NP sro; (iii)
the share in NP kft in the amount of HUF 2,100,000 (approximately EUR 6,688)
which constitute 70 % of the issued share capital of NP kft; (iv) the share in
NP HK in the amount of HK$ 10.000 which constitute all the issued share capital
of NL HK; (v) the share in NL D in the amount of EUR 300.000 (registered
capital) which constitute all the issued share capital of NL D; (vi) the share
in NP doo in the amount of HRK 220.000 (approximately EUR 29.000) (registered
capital) which constitute all the issued share capital of NP doo; (vii) the
share in NP Spzoo in the amount of PLN 100,000 (approximately Euro 25,000)
(registered capital) which constitute all the issued share capital of NP Spzoo;
and each of the shares mentioned above under (i) through (vi) (viii) are and
will, on Completion, be free of all Encumbrances and other third party interests
or rights; and (ix) are fully paid without any money owing in respect of them;
and (x) there are no options, agreements, or understandings (whether exercisable
now or in the future and whether contingent or otherwise) which entitle or may
entitle any person to call for the purchase or transfer of the shares mentioned
above under (i) and (iv) through (vi) or any other share or security (debt or
equity) of the respective company. (d) The Company and the Company's Affiliates:
(i) are duly established and validly existing under the respective laws; (ii)
have full power to own the Assets and the Business and to carry on the Business
as it is currently conducted; (iii) are not registered and are not required to
be registered in any place outside their place of incorporation; (iv) are duly
incorporated under the laws of their registered seat.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar047.jpg]
page 46 (e) The Company and NL D, NL HK, NP, NP doo, NP kft, NP sro and NP Spzoo
do not have any subsidiaries or any permanent establishment other than (i) the
Company's registered branch office in Bulgaria (11, Slavyanska Str. office 5,
Sredets District, 1000 Sofia, registration number 202899808, (NP BG); and (ii)
NP's registered branch office in Austria, Hubert-Sattler-Gasse 13, 5020
Salzburg, registration number FN 220412 k; and (iii) NP's registered
representative office in Romania, 1-3 Remus St. 4th floor, room E4.10,
Bucharest, sector 3, registration number 1744/24.12.2013, (NP RO). (f) NP Spzoo
(i) has suspended its business activity;; (ii) has terminated (with the
exception of the contract with (i) Rödl & Partner, Roedel Outsourcing sp.z o.o.,
Warszawa, Poland, regarding book keeping and advisory services, according to
which NP Spzoo is obliged to make a monthly payment in the amount of
approximately EUR 370,00, and (ii) Regus Zoliborz Sp.z o.o. regarding the lease
of office premises in Warsaw, North Gate, ul. Bonifraterska 17, 00-203 Warszawa,
Poland, according to which NP Spzoo is obliged to pay a monthly rental fee in
the amount of approximately EUR 260,00) all its contracts with other third
parties in particular but not limited to its employees, customers or other
contracting parties; (iii) has not conducted any business in the calendar year
2014 and is not obliged to perform any business, commitment, obligation or any
other kind of action due to contractual obligations or statutory requirements
other than those mentioned above under (ii). (g) The Company and the Company's
Affiliates are not: (i) a member of any joint venture, (silent) partnership,
syndicate agreement or unincorporated association (including a recognised trade
association); or (ii) the holder of shares or other securities in any body
corporate (wherever incorporated). (h) The Seller has supplied accurate and
current copies of the articles of association of the Company and the Company's
Affiliates to the Buyer and conducted its business affairs in accordance with
such articles of associations. (i) No creditor of the Company has demanded or
was entitled to demand settlement or security for its claims in course of past
capital measures conducted in the Company. (j) The shareholder(s) of the Company
and the Company's Affiliates (i) have passed all necessary corporate law
resolutions; and



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar048.jpg]
page 47 (ii) have not passed any resolution outside the ordinary course of
business that could have an adverse effect on the Company and the Company's
Affiliates on or after the Completion Date. (k) The Company and the Company's
Affiliates are at Completion released from any and all risks and/or contingent
liabilities with respect to (i) any sale of shares, participations or other
interests held by the Company and/or the Company's Affiliates in other entities;
and/or (ii) any reorganisation to which the Company and/or any of the Company's
Affiliates was party; and/or (iii) the liquidation of entities in which the
Company and/or the Company's Affiliates held shares, participations or other
interests (with the exception of juR quest GmbH). 3 Solvency (a) No order has
been made, or application filed, or resolution passed or a notice of intention
given to pass a resolution for the winding up of the Seller or the Company or
the Company's Affiliates and there are no circumstances justifying commencement
of any such action. (b) No receiver, receiver and manager, controller, trustee,
administrator or similar official has been appointed over, or has possession or
control of, all or any part of the assets or undertaking of the Seller or the
Company or the Company's Affiliates nor have the Seller or the Company or the
Company's Affiliates entered into any arrangement or composition or compromise
with all or any class of its creditors. (c) Each of the Seller, the Company and
the Company's Affiliates are able to pay their debts as and when they fall due
(except for the EUR 800,000 to be paid to Erste Bank der oesterreichischen
Sparkassen AG; see Debt Redemption Amount). 4 Accuracy of information (a) All
information and documents provided by or on behalf of the Seller to the Buyer or
its advisors are accurate and for the purpose of a due diligence review of a
prospective buyer of the Share complete and not misleading whether by inclusion
or omission. (b) The information in the annexures and schedules is accurate and
complete and not misleading whether by inclusion or omission. (c) The Seller has
disclosed in writing all material information that a prospective buyer of the
Share (having regard to the nature of the Business and the Assets) would
reasonably require for the purpose of making a decision whether to acquire the
Business, Assets and Liabilities.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar049.jpg]
page 48 (d) All information which would be material to a buyer of the Share
(having regard to the nature of the Business and the Assets and applying the
standard of care and diligence of a prudent buyer) has been fully and fairly
disclosed in the Disclosures to the Buyer. 5 Accounts (a) The Accounts –
applying the standard of care and diligence of a prudent manager –: (i) comply
with the Accounting Standards; (ii) give a true and fair view of the financial
performance of the Company and the Company's Affiliates for the year ended on
the Accounts Date; (iii) give a true and fair view of the financial position of
the Company and the Company's Affiliates, Assets and Liabilities as at the
Accounts Date; (iv) have been prepared in a manner which is consistent with the
standards, requirements and practices consistently applied by the Company and
the Company's Affiliates; (v) are true and complete and not misleading in any
particular; and (vi) are not affected by any unusual or non-recurring item. (b)
The accounting records on which the Accounts were prepared: (i) – applying the
standard of care and diligence of a prudent manager – correctly record and
explain the transactions and financial position of the Company and the Company's
Affiliates; (ii) have been kept so that the Accounts can be conveniently and
properly audited or reviewed; and (iii) are in the possession or control of the
Company or the respective Company's Affiliate. (c) Except to the extent of any
provision for doubtful debts in the Accounts, all debts owing to and amounts due
to the Company or the Company's Affiliates are collectable within the terms of
payment generally used in the respective industry for their full amounts and are
not subject to any counterclaim or set off. (d) The Company and the Company's
Affiliates will not at Completion owe to, or be owed by, the Seller or any of
the General Partners or Limited Partners of the Seller any money. (e) There are
no guarantees or other securities in force among the Company and the Company's
Affiliates. (f) The Company and/or the Company's Affiliates have not concluded a
profit distribution agreement (with the exception of the
"Gruppenbesteuerungsvereinbarung" between the Company and NP).



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar050.jpg]
page 49 (g) The Company and/or the Company's Affiliates have – applying the
standard of care and diligence of a prudent manager – built sufficient
provisions/accruals for any guarantee given or any other obligation under any
Contract. 6 Position since Accounts Date (a) No circumstance outside the
ordinary course of business has arisen, nor has any information out of the
ordinary become available since the Accounts Date which: (i) if the circumstance
or information had arisen or become available when the Accounts were made out,
would have affected the determination of an amount or particular in the
Accounts; or (ii) has materially affected, or may materially affect the
operations of the Company or any of the Company's Affiliates, the results of
those operations or the state of affairs of the Company or any of the Company's
Affiliates in financial years after the financial year ended on the Accounts
Date. (b) Since the Accounts Date: (i) the Business has been carried on in the
course of its ordinary business and in a proper and efficient manner; (ii) there
has been no Material Adverse Effect in the financial or trading position or in
the prospects of the Company or any of the Company's Affiliates; (iii) the
Company or any of the Company's Affiliates has not entered into any commitment
or arrangement other than those which a business of its kind would usually enter
into in the course of its ordinary business; (iv) the Company or any of the
Company's Affiliates has not engaged any new employee or changed the terms of
employment (including remuneration) of any employees engaged in the Business as
at the Accounts Date; and (v) except for the transactions contemplated by this
document, the Company and the Company's Affiliates have used their best
endeavours to ensure that the business organisation of the Business has been
maintained intact and preserved the goodwill of its suppliers, employees,
customers and others having commercial relations with the Business. (c) The
Trade Receivables (as set out in schedule 7) is a complete list of the Company’s
and the Company's Affiliates' receivables as 30 September 2014.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar051.jpg]
page 50 7 Assets (a) The Assets: (i) are at the Company's or the Company's
Affiliates' disposal; and (ii) together with the Property comprise all the
assets used in the Business and necessary for the conduct of the Business. (b)
The use of the Assets (and the Assets themselves) do not contravene any laws or
other requirement binding on the Company or any of the Company's Affiliates. 8
Intellectual Property (a) The Company or any of the Company's Affiliates: (i) is
the legal and beneficial owner of all of the Company’s IP; (ii) has the right to
assign to the Buyer all of the Company’s IP; and (iii) has the lawful right to
use the Company’s IP. (b) The Company’s IP is free from all Encumbrances. (c)
Apart from the license agreements mentioned in schedule 9 neither the Seller nor
the Company or any of the Company's Affiliates has granted any rights in the
Company’s IP to third parties. (d) The Company is the registered (if applicable)
owner of the Trademarks, the Business Names and the Domain Names disclosed in
Part A, Part B and Part C1 of schedule 2 and Part A, Part B and Part C1 and C2
of schedule 2 sets forth a true, correct and complete list of all registered
Company's IP. (e) The Company is the non-registered owner of, and has valid
legal title to, the Trademarks disclosed in Part C2 and C3 of schedule 2, which
sets forth a true, correct and complete list of all non-registered Trademarks of
the Company and of the Company's Affiliates. (f) The Company's IP include all of
the assets and rights necessary to enable the Company and the Company's
Affiliates to conduct their business in the manner in which such business has
been and is being conducted. Neither the Seller nor the Company or any of the
Company's Affiliates have entered into any agreements and licences under which
the Seller or the Company or any of the Company's Affiliates has the right to
use any third party Intellectual Property Rights. (g) Neither the Seller nor the
Company or any of the Company's Affiliates have entered into any agreement or
understanding which restricts the disclosure or use by the Company or any of the
Company's Affiliates of any of the Company’s IP. (h) There are no rights of any
third party which may prejudice the validity or enforceability of any of the
Company’s IP.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar052.jpg]
page 51 (i) No Claim is pending or threatened which involves any of the
Intellectual Property Rights and the Seller has no knowledge of any basis for
any such Claim. To the best knowledge of the Seller, no other person is
infringing, misappropriating, conflicting or making unlawful use of the
Company's IP. The Company does not know of any use of any Company's IP that has
heretofore been or is now being made, except by the Company, by the Company's
Affiliates or by any person duly licensed by the Company to use the same under
an agreement disclosed in schedule 2. 9 Property (a) Neither the Company nor any
of the Company's Affiliates do own any real estate.The Property is the only
property leased, used or occupied by the Company or the Company's Affiliates
Schedule 3 sets forth a true, correct and complete list of all Property. (b) The
Company and the Company's Affiliates have performed all covenants, conditions,
agreements, statutory requirements, by-laws, orders and regulations which are
binding on them and affecting the Property and the use of the Property by the
Company or any of the Company's Affiliates does not contravene the same. 10
Contracts (a) No Contract: (i) has been entered into other than in the ordinary
course of business; and (ii) requires the payment of a consideration in excess
of EUR 15,000 for any one item or series of interrelated or connected items
relevant to the Business in any one year or the aggregate payment over the life
of the contract of more than EUR 35,000; and (iii) cannot be terminated without
penalty on 3 months notice or less; or (iv) restricts or in any way inhibits the
Company's or the Company's Affiliates' freedom to engage in any business
activity or enterprise. (b) Neither the Company, any of the Company's Affiliates
nor (to the knowledge of the Seller) any other party to a particular Contract is
in breach of that Contract nor would it be in breach, but for the requirements
of notice or lapse of time. (c) The Company or any of the Company's Affiliates
has not received any notice which may affect any rights of it in respect of any
Contract. (d) None of the Contracts are void, voidable, illegal or
unenforceable, in whole or in part. (e) Each Contract has been entered into on a
commercially sound basis and has been negotiated on arm’s length terms.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar053.jpg]
page 52 (f) Each Contract can be readily fulfilled or performed by the Company
or the Company's Affiliates on time and without undue or unusual expenditure or
effort. (g) The Seller is not aware of any circumstances whereby following a
change in the ownership of the Company to the Buyer the customers or suppliers
of the Business would not remain customers or suppliers of the Business to the
same extent and on terms no less favourable than the terms of their dealing with
the Company before the date of this document. (h) There are no offers, tenders
or quotations made by the Company or the Seller in respect of the Business which
are: (i) outstanding; and (ii) capable of acceptance by a third party, which
would give rise to a contractual obligation binding on the Company or the
Seller. (i) With respect to any Contract, loan agreement or other agreement,
arrangement or understanding (except for (i) the Cooperation Agreement between
the Company and Dotto ReSearch S.r.l., (ii) the lease agreement regarding the
office premises in Hong Kong, (iii) the "Kontokorrentkreditvertrag" between NP
and Raiffeisen, and (iv) the guarantee issued by AWS), the execution or
implementation of this Share Sale and Purchase Agreement will not result in (i)
any other party being relieved of any obligation or becoming entitled to
exercise any right (including any right of termination or any right of
pre-emption or other option); or (ii) the Company and/or the Company's
Affiliates being found in default of any such agreement or arrangement or losing
any benefit, right or license that it currently enjoys; or (iii) a liability or
obligation of the Company and/or the Company's Affiliates being created or
increased. 11 Employees (a) Schedule 4, which final form has to be provided 30
days after Completion by Seller, contains: (i) a complete list of the employees
of the Company and the Company's Affiliates and such independent contractors
providing services in the core business of the Company and the Company's
Affiliates which annual payment exceeds EUR 15,000 of the Company and the
Company's Affiliates; and (ii) (except for contributions to each employee’s
nominated retirement fund): (A) an accurate statement of the length of
continuous service;



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar054.jpg]
page 53 (B) the entitlements to wages, salaries, annual leave, leave loading,
long service leave, sick leave, bonuses and any other remuneration or incentive
scheme benefit; and (C) the basis on which any long service leave and sick leave
are accrued, for each of these employees as at the date of this document. (b)
The Company or the Company's Affiliates is not under any legal or moral
obligation to make nor is it accustomed to making any bonus payments to or for
the benefit of any consultant or employee of the Company or the Company's
Affiliates in the year 2013 and 2014, except than provided for in the Completion
Accounts. (c) The Company and the Company's Affiliates have complied with their
obligations under all legislation and contracts of employment in respect of all
employees of the Company or the Company's Affiliates in a way where the failure
to so comply could have an adverse effect on the Company and the Company's
Affiliates on or after the Completion Date. (d) There are no outstanding
entitlements from any of the Company's or the Company's Affiliates employees or
contractors, freelancers or consultants or any claims – if any – from tax or
social insurance agencies with regard to employees or contractors, freelancers
and consultants. (e) All contractors, freelancers or consultants (including
those of natural persons who work for any such contractor, freelancer or
consultant) have at no time been employees of the Company or the Company's
Affiliates under the applicable employment tax and social insurance law
provisions. 12 Pensions (a) Apart from the insurance-backed company pension
scheme granted by NL D to Mr. Werner Eickmeyer, born 18 March 1948, the Company
and the Company's Affiliates are not under a liability or obligation, or a party
to any ex-gratia arrangement or promise, to pay, or accustomed to paying,
pensions, gratuities, superannuation allowances or the like, or otherwise under
any obligation to provide such benefits under a Law, to or for any of its past
or present officers or employees or their dependants; and there are no
retirement benefit, pension or death benefit or similar schemes or arrangements
in relation to, or binding on, the Company and the Company's Affiliates or to
which the Company or the Company's Affiliates contribute. (b) The Company and
the Company's Affiliates have paid all contributions due under any pensions
legislation, employment contracts of the employees and any other pension
arrangements and the pension-scheme mentioned above in clause 12(a) up to
Completion.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar055.jpg]
page 54 13 Compliance (a) The Company and the Company's Affiliates have at all
times complied with all applicable laws in a way where the failure to so comply
could have an adverse effect on the Company and the Company's Affiliates on or
after the Completion Date. (b) The Company and the Company's Affiliates have, to
the best of the Seller's knowledge: (i) obtained all authorisations (including
Business Authorisations) necessary or required to conduct the Business and have
paid all fees due in relation to them and complied with all the conditions under
them; or (ii) been granted an exemption from or other relief from a Governmental
Agency from the need for such authorisation. (c) Without limiting warranty 13(a)
the Company, the Company's Affiliates, their officers, agents and employees have
not, within the 3 years preceding the Completion Date, permitted or omitted to
do any act or thing the commission or omission of which is in contravention of
any law and which is likely to have a Material Adverse Effect on the Business.
14 Business Records (a) The Business Records – applying the standard of care and
diligence of a prudent manager –: (i) have been fully, properly and accurately
compiled and maintained; (ii) are in the possession of Company; and (iii) comply
with all legal requirements. (b) All returns, particulars, resolutions and other
documents required to be filed with any Governmental Agency in the last 7 years
in respect of the Company, the Company's Affiliates or the Business have been
duly filed and are correct in a way where the failure to so comply could have an
adverse effect on the Company and the Company's Affiliates on or after the
Completion Date. 15 Insurances (a) The Company and the Company's Affiliates
have, and have had at all material times, valid and adequate insurances required
by law to be effected by it and in respect of all risks which are normally
insured against by persons carrying on similar businesses as the Business for
such amounts as are prudent. (b) The Company and the Company's Affiliates have
not done or omitted to do any act or thing which might render any of such
insurances void or voidable



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar056.jpg]
page 55 and none of such insurances is rendered void or voidable as a result of
this document. 16 Litigation (a) As at the date of this document the Company and
the Company's Affiliates are not party to any prosecution, litigation,
arbitration or dispute resolution proceedings (except in relation to the
recovery of trade debts in individual amounts of less than EUR 10,000) nor party
to any investigation, audit or other inquiry by a Governmental Agency except
than disclosed in schedule 10. (b) There are no proceedings, investigations,
audits or other inquiries of the type referred to in warranty 16(a) pending or
threatened against the Company or the Company's Affiliates nor any facts or
circumstances which could give rise to such. 17 Taxation (a) All Tax that the
Company or the Company's Affiliates are or may become liable to pay in respect
of the period up to the Completion Date has or will be paid prior to or on the
Completion Date, or has been adequately provided for in the Accounts or will be
paid, or procured to be paid, by the Seller after Completion. (b) All Tax
Returns filed (or to be filed) for and on behalf of the Company and the
Company's Affiliates: (i) have been or will be prepared, made and lodged by the
due dates for filing such returns; (ii) have been prepared or made in accordance
with the relevant Tax Law; (iii) have been prepared or made having taken
reasonable care and with full and true disclosure (to the extent required by
law); and (iv) do not contain any statement that is false or misleading whether
by omission or otherwise. (c) The Company and the Company's Affiliates have
maintained proper, accurate and adequate records to enable them to comply with
their obligations to: (i) prepare and submit any information, notices,
elections, computations, Tax Returns and payments required in respect of any Tax
Law; (ii) prepare any accounts necessary for the compliance with any Tax Law;



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar057.jpg]
page 56 (iii) support the calculation of any adjustable value, and any capital
gain or capital loss on disposal, of any asset held by the Company or the
respective Company's Affiliate at the Completion Date; and (iv) retain necessary
records as required by any Tax Law and to support any Tax position taken by the
Company or any of the Company's Affiliates, and all such records are held by the
Company or the Company's Affiliates at the Completion Date. (d) Any obligation
of the Company and the Company's Affiliates under any Tax Law to withhold
amounts at source and/or remit those amounts to a Governmental Agency, has been
complied with. (e) No dividend has been paid by the Company which has been in
violation of the applicable Laws. (f) All Tax losses of the Company as shown in
the accounts of that company or latest tax returns are fully available for use
subject to the Company satisfying the conditions under the Tax Act. For the sake
of clearance, the Seller does not represent or warrant for the availability of
the Tax losses as far as the availability is adversely affected by any actions
of the Buyer or changes in the Company after Completion. (g) The Company has not
been a party to any transfers of assets, or transfers of Tax losses or any debt
forgiveness, or other transaction which shifts value. (h) All Stamp Duty arising
under a Stamp Duty law in relation to any transaction or document to which the
Company or any of the Company's Affiliates is or has been a party or by which
the Company or any of the Company's Affiliates derives, or has or will derive, a
benefit has been paid or will be paid prior to Completion in accordance with the
relevant Stamp Duty law (and whether the Company, any of the Company's
Affiliates or a third party is liable for that Stamp Duty). (i) All transactions
entered into between the Company and its shareholders and/or the Company's
Affiliates and its shareholders have been conducted on an arms-length and
commercial basis. (j) The Company has not entered into any transaction that
would attract the operation of any transfer pricing provision in any Tax Law.



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar058.jpg]
page 57 Schedule 2 Company’s IP A Business Names Name Neumann Neumann Partners B
Domain Names Name lawjobs.at neumannleadership.biz neumannleadership.eu
neumannleadership.info neumannleadership.net neumannleadership.org
neumannleadershipgroup.com neumannlegal.com neumann-legal.com neumannlegal.de
neumann-legal.de neumannpartner.com neumannpartner.de neumannpartners.at
neumannpartners.cn neumannpartners.co.uk neumannpartners.com
neumannpartners.com.es neumannpartners.com.mx neumannpartners.com.ua
neumannpartners.cz (owned by local company)



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar059.jpg]
page 58 neumannpartners.de neumannpartners.dk neumannpartners.es
neumannpartners.eu neumannpartners.fr neumannpartners.hk neumannpartners.hu
(owned by local company) neumann-partners.hu neumannpartners.in
neumannpartners.jp neumannpartners.kr neumannpartners.pl neumann-partners.ru
neumannpartners.tw neumannpartners.us news-neumannpartners.com talent.cc C Trade
Marks



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar060.jpg]
11037419/8 page 59 C 1 Trademarks registered / applied for in the name of the
Company (Neumann Leadership Holding GmbH) Number Name Picture System Application
date Nice classes State Registration date Expiry date Further information
12893103 NEUMANN. Partners for Leadership CTM 21/5/2014 35, 41, 45 Not
registered, application pending End of opposition period: 12/9/2014 n/a May be
licensed to Leader Prospects India Pvt Ltd and Dotto ReSearch S.r.l. 6876908
NEUMANN (word mark) CTM 29/4/2008 35, 45 Registered 8/1/2013 29/4/2018 Identical
to OEPA 246015 still registered in the name of "Neumann International AG", see
Annex G.1.1.B 6942247 neumann: LINKING OUR TALENTS CTM 13/5/2008 35, 41, 45
Registered 1/10/2011 13/5/2018 Identical to OEPA 246013 still registered in the
name of "Neumann International AG", see Annex G.1.1.B 6942254 neumann: CTM
13/5/2008 35, 45 Registered 18/8/2012 13/5/2018 Identical to OEPA 246014 still
registered in the name of "Neumann International AG", see Annex G.1.1.B 6942262
NEUMANN LINKING OUR TALENTS (word mark) CTM 13/5/2008 45 Registered 4/1/2013
13/5/2018 Identical to OEPA 246016 still registered in the name of



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar061.jpg]
page 60 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information "Neumann International AG",
see Annex G.1.1.B 11654399 NEUMANN LEGAL CTM 14/3/2013 35, 41, 45 Registered
28/6/2013 14/3/2023 Pledged as collateral to Erste Bank 11654464 NEUMANNPARTNERS
CTM 14/3/2013 35, 41, 45 Registered 28/6/2013 14/3/2023 Pledged as collateral to
Erste Bank May be licensed to NP, NP doo, NP sro and Leader Prospects India Pvt
Ltd 11654531 NEUMANN PARTNERS Excellence in Human Capital CTM 14/3/2013 35, 41,
45 Registered 28/6/2013 14/3/2023 Pledged as collateral to Erste Bank 11654571
NP CTM 14/3/2013 35, 41, 45 Registered 05/07/2013 14/3/2023 Pledged as
collateral to Erste Bank My be licensed to DBSearch International SAS 818404
NEUMANNPARTNERS WIPO n/a 35 Registered 13/11/2003 13/11/2023 Registered for the
following



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar062.jpg]
page 61 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information Designations: Bosnia and
Herzegovina, Czech Republic, Germany, Croatia, Serbia, Slovenia, Slovakia,
Ukraine, The Austrian basic registration no. 206742 was deleted on 31/10/2012,
therefor no protection of this trademark in Austria. May be licensed to NP, NP
doo, NP sro and Leader Prospects India Pvt Ltd



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar063.jpg]
page 62 C 2 Trademarks registered / applied for in the name of Neumann Holding
Aktiengesellschaft, (now Neumann International AG ), FN 42105 w, or Neumann
International AG (formerly Neumann Holding Aktiengesellschaft), FN 42105 w
Number Name Picture System Application date Nice classes State Registration date
Expiry date Further Information 246013 NEUMANN: LINKING OUR TALENTS OEPA
28/04/2008 35, 41, 45 Registered 18/7/2008 28/04/2018 n/a 246014 NEUMANN: OEPA
28/04/2008 35, 41, 45 Registered 18/7/2008 28/04/2018 n/a 246016 NEUMANN LINKING
OUR TALENTS (word mark) OEPA 28/04/2008 35, 41, 45 Registered 18/7/2008
28/04/2018 n/a 246015 NEUMANN (word mark) OEPA 28/04/2008 35, 41, 45 Registered
18/7/2008 28/04/2018 n/a 982056 NEUMANN: LINKING OUR TALENTS WIPO n/a 35, 41, 45
Registered 28/4/2008 28/4/2018 Registered only for the following Designations:
Turkey



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar064.jpg]
page 63 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further Information 982058 NEUMANN: WIPO n/a 35,
41, 45 Registered 28/4/2008 28/4/2018 Registered only for the following
Designations: United Kingdom, Sweden, Turkey, Bulgaria, Czech Republic, Germany,
Spain, France, Croatia, Hungary, Italy, Poland, Romania, Russian Federation,
Slovenia, Slovakia 982059 NEUMANN LINKING OUR TALENTS (word mark) WIPO n/a 35,
41, 45 Registered 28/4/2008 28/4/2018 Registered only for the following
Designations: Turkey 982057 NEUMANN (word mark) WIPO n/a 35, 41, 45 Registered
28/4/2008 28/4/2018 Registered only for the following Designations: United
Kingdom, Sweden, Turkey, Bulgaria, Czech Republic, Germany, Spain, France,
Croatia, Hungary, Italy, Poland, Romania, Russian



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar065.jpg]
page 64 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further Information Federation, Slovenia, Slovakia
Number Name Picture System Application date Nice classes State Registration date
Expiry date Further information 202948 TAKE IT NEUMANN GROUP OEPA 10/01/2002 35,
41, 42 Registered 29/3/2002 31/3/2022 n/a 202949 NEUMANN CONSULTING OEPA
10/01/2002 35, 41, 42 Registered 29/3/2002 31/3/2022 n/a 202951 NEUMANN
CONSULTING (word mark) OEPA 10/01/2002 35, 41, 42 Registered 29/3/2002 31/3/2022
n/a 202952 NEUMANN MANAGEMENT SOLUTION (word mark) OEPA 10/01/2002 35, 41, 42
Registered 29/3/2002 31/3/2022 n/a 202953 NEUMANN GROUP OEPA 10/01/2002 35, 41,
42 Registered 29/3/2002 31/3/2022 n/a 202954 NEUMANN GROUP (word mark) OEPA
10/01/2002 35, 41, 42 Registered 29/3/2002 31/3/2022 n/a



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar066.jpg]
page 65 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information 191512 NEUMANN MANAGEMENT
SOLUTION OEPA 20/06/2000 35, 41, 42 Registered 13/10/2000 31/10/2020 Registered
in the name of "Neumann Holding AG" (presumably used as abbreviation for NHA).
756551 NEUMANN MANAGEMENT SOLUTION WIPO n/a 35, 41, 42 Registered 12/2/2001
12/2/2021 Registered in the name of "Neumann Holding AG" (presumably used as
abbreviation for NHA) and only for the following Designations: United Kingdom,
Benelux, Switzerland, China, Czech Republic, Germany, Spain, France, Croatia,
Hungary, Italy, Liechtenstein, Poland, Portugal, Romania, Serbia, Russian
Federation, Slovenia, Slovakia, Ukraine C 3 Expired / Deleted Trademarks
formerly registered in the name of the Company (Neumann Leadership Holding GmbH)
or for in the name of Neumann Holding Aktiengesellschaft, (now Neumann
International AG ), FN 42105 w, or Neumann International AG (formerly Neumann
Holding Aktiengesellschaft), FN 42105 w



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar067.jpg]
page 66 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information 816140 NEUMANN LEADERSHIP
SELECTION WIPO n/a 35 Expired 13/11/2003 13/11/2013 n/a 206742 NEUMANNPARTNERS
OEPA 14/06/2002 35 Deleted 29/10/2002 n/a Deleted on 31/10/2012 Number Name
Picture System Application date Nice classes State Registration date Expiry date
Further Information 6942271 NEUMANN (word mark) CTM 13/05/2008 35, 41, 42
Deleted n/a n/a 4/7/2008 withdrawn Number Name Picture System Application date
Nice classes State Registration date Expiry date Further information 73137
EUROTOP OEPA 16/05/1972 35, 42 Deleted 30/11/1972 n/a n/a 202946 NEUMANN
EXECUTIVE AUDIT OEPA 10/01/2002 35, 41, 42 Deleted 29/3/2002 n/a n/a 202947
NEUMANN EXECUTIVE (word mark) OEPA 10/01/2002 35, 41, Deleted 29/3/2002 n/a n/a



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar068.jpg]
page 67 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information AUDIT 42 202950 NEUMANN
MANAGEMENT SOLUTION OEPA 10/01/2002 35, 41, 42 Deleted 29/3/2002 n/a n/a 786190
TAKE IT NEUMANN GROUP WIPO n/a 35, 41, 42 Expired 10/7/2002 10/7/2012 Registered
only for the following Designations: Austria, Denmark, Estonia, Finland, United
Kingdom, Greece, Lithuania, Norway, Sweden, Singapore, Turkey, Bosnia and
Hercegovina, Bulgaria, Benelux, Switzerland, China, Czech Republic, Germany,
Spain, France, Croatia, Hungary, Italy, Democratic People's Republic of Korea,
Liechtenstein, Latvia, Monaco, Montenegro, The former Yugoslav Republic of
Macedonia, Poland,



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar069.jpg]
page 68 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information Portugal, Romania, Serbia,
Russian Federation, Slovenia, Slovakia, Ukraine 786189 NEUMANN CONSULTING WIPO
n/a 35, 41, 42 Expired 10/7/2002 10/7/2012 Registered only for the following
Designations: Austria, Denmark, Estonia, Finland, United Kingdom, Greece,
Lithuania, Norway, Sweden, Singapore, Turkey, Bosnia and Hercegovina, Bulgaria,
Benelux, Switzerland, China, Czech Republic, Germany, Spain, France, Croatia,
Hungary, Italy, Democratic People's Republic of Korea, Liechtenstein, Latvia,
Monaco, Montenegro, The former Yugoslav Republic of Macedonia, Poland, Portugal,
Romania, Serbia, Russian



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar070.jpg]
page 69 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information Federation, Slovenia,
Slovakia, Ukraine 786187 NEUMANN CONSULTING (word mark) WIPO n/a 35, 41, 42
Expired 10/7/2002 10/7/2012 Registered only for the following Designations:
Austria, Denmark, Estonia, Finland, United Kingdom, Greece, Lithuania, Norway,
Sweden, Singapore, Turkey, Bosnia and Hercegovina, Bulgaria, Benelux,
Switzerland, China, Czech Republic, Germany, Spain, France, Croatia, Hungary,
Italy, Democratic People's Republic of Korea, Liechtenstein, Latvia, Monaco,
Montenegro, The former Yugoslav Republic of Macedonia, Poland, Portugal,
Romania, Serbia, Russian Federation, Slovenia, Slovakia, Ukraine



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar071.jpg]
page 70 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information 7861475 NEUMANN MANAGEMENT
SOLUTION (word mark) WIPO n/a 35, 41, 42 Expired 10/7/2002 10/7/2012 Registered
only for the following Designations: Austria, Denmark, Estonia, Finland, United
Kingdom, Greece, Lithuania, Norway, Sweden, Singapore, Turkey, Bosnia and
Hercegovina, Bulgaria, Benelux, Switzerland, China, Czech Republic, Germany,
Spain, France, Croatia, Hungary, Italy, Democratic People's Republic of Korea,
Liechtenstein, Latvia, Monaco, Montenegro, The former Yugoslav Republic of
Macedonia, Poland, Portugal, Romania, Serbia, Russian Federation, Slovenia,
Slovakia, Ukraine



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar072.jpg]
page 71 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information 7861473 NEUMANN GROUP WIPO n/a
35, 41, 42 Expired 10/7/2002 10/7/2012 Registered only for the following
Designations: Austria, Denmark, Estonia, Finland, United Kingdom, Greece,
Lithuania, Norway, Sweden, Singapore, Turkey, Bosnia and Hercegovina, Bulgaria,
Benelux, Switzerland, China, Czech Republic, Germany, Spain, France, Croatia,
Hungary, Italy, Democratic People's Republic of Korea, Liechtenstein, Latvia,
Monaco, Montenegro, The former Yugoslav Republic of Macedonia, Poland, Portugal,
Romania, Serbia, Russian Federation, Slovenia, Slovakia, Ukraine 7861470 NEUMANN
GROUP (word mark) WIPO n/a 35, 41, 42 Expired 10/7/2002 10/7/2012 Registered
only for the following



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar073.jpg]
page 72 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information Designations: Austria,
Denmark, Estonia, Finland, United Kingdom, Greece, Lithuania, Norway, Sweden,
Singapore, Turkey, Bosnia and Hercegovina, Bulgaria, Benelux, Switzerland,
China, Czech Republic, Germany, Spain, France, Croatia, Hungary, Italy,
Democratic People's Republic of Korea, Liechtenstein, Latvia, Monaco,
Montenegro, The former Yugoslav Republic of Macedonia, Poland, Portugal,
Romania, Serbia, Russian Federation, Slovenia, Slovakia, Ukraine 786318 TAKE IT
NEUMANN GROUP (word mark) WIPO n/a 35, 41, 42 Expired 10/7/2002 10/7/2012
Registered only for the following Designations: Austria, Denmark,



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar074.jpg]
page 73 Number Name Picture System Application date Nice classes State
Registration date Expiry date Further information Estonia, Finland, United
Kingdom, Greece, Lithuania, Norway, Sweden, Singapore, Turkey, Bosnia and
Hercegovina, Bulgaria, Benelux, Switzerland, China, Czech Republic, Germany,
Spain, France, Croatia, Hungary, Italy, Democratic People's Republic of Korea,
Liechtenstein, Latvia, Monaco, Montenegro, The former Yugoslav Republic of
Macedonia, Poland, Portugal, Romania, Serbia, Russian Federation, Slovenia,
Slovakia, Ukraine



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar075.jpg]
page 74 Schedule 3 Property Address Use Lessor Lessee Term Monthly Rental
Hubert- Sattler- Gasse 13, 5020 Salzburg, Austria Office premises Miguel Spitzy,
Arenberg- straße 35, 5020 Salzburg NP The agreement will terminate on 31
December 2014, 12:00 am without any termination notice Gross monthly rent: EUR
2,516.20 Schubertring 14, 1010 Vienna, Austria Office premises Amisola Imobilien
AG, Freyung 4/15, 1010 Vienna NP Starting from 1 June 2013, concluded for ten
years and will terminate on 31 May 2023 without any termination notice. Gross
monthly rent: EUR 13,860.52 Parking lots no. 230, 229, 228, 227, 274, 272, 201
at Schwarzen- bergplatz 3, 1010 Vienna, Austria Parking lots Generali
Versicherung AG, Landskron- gasse 1-3, 1010 Vienna Company Starting from 1
September 2013, concluded for an infinite term. Gross monthly rent: EUR 1,244.69
KINWICK CENTRE, No. 32 Hollywood Road, Hong Kong Office premises Provost Estates
Limited, 20th floor, Kinox Centre, 9 Hung To Road, Kwun Tong, NL HK Starting
from January 4, 2013, concluded for two years and will terminate on January 3,
Total monthly rent: HK$ 66,757.1



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar076.jpg]
page 75 Kowloon, Hong Kong 2015. Národní třída 10, Prague 1, Czech Republic
Office premises EUROVIA CS, a.s. NP sro The lease agreement is agreed for an
indefinite period. The rent is approx. EUR 1,780 per month (EUR 5,340 per
quarter) The rent of CZK 107,002 (approx. EUR 3,862) per month was a Q3 discount
only; the service charge is CZK 7,940 (approx. EUR 287) per month. Ali utca 8,
H- 1025 Budapest, Hungary Office premises Ms. Orsolya Hovorka NP kft The lease
is for an indefinite period. The monthly rent is HUF 235,000 (app. EUR 750).
Friedrich- Ebert-Anlage 30, 69117 Heidelberg, Germany Office premises Dr.
Karl-R. Bassemir NL D Is renewed by 12 months each year, unless terminated 6
months beforehand, i.e. until February 28 at the latest. Net rent: EUR 1,480.
Neuer Wall 72 (fifth floor), 20354 Hamburg, Germany Office premises Martin
Johann Paulsen Testament NL D The lease will terminate on 30 June 2015. Net
rent: EUR 4,452.45 EUR 5,060,42 incl. VAT



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar077.jpg]
page 76 Grüneburg- weg 9 (second floor), 60322 Frankfurt/Mai n, Germany Office
premises Neumann Legal GmbH NL D The sublease agreement will terminate on 30
June 2015 upon 3 months' notice. If no party terminates the sublease the
agreement shall be extended automatically in each case by 12 months. Net rent:
EUR 335 Gross monthly rent: EUR 398,65 Herzog- Heinrich- Strasse 11/13, 80336
Munich, Germany Office premises W2005/2007 Coburg Asset 1 BV NL D The lease
agreement will terminate on 31 May 2015. (option to extend the lease agreement
to 5 years) Net rent: EUR 5,975,41 Gross monthly rent: EUR 7,110.74
Kronprinzstra ße 14, 70173 Stuttgart, Germany Office premises IVG Immobilienen
twicklungs- und Vermögens- verwaltungsg es.mbH & Co. Grundbesitz KG NL D The
lease agreement will terminate on 30 September 2019. Net monthly rent: EUR
3,715.- Gross monthly rent: EUR 4.420,85 Anna- Schneider- Steig 22, 50678
Cologne, Germany Office premises Warburg- Henderson Kapitalanlag egesellschaft
für Immobilien mbH NL D According to Mr. Frömmer the lease agreement is
terminated and will expire on 31 December, Gross monthly rent: EUR 7,273,31 Net
monthly rent: EUR 6,112.02



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar078.jpg]
page 77 2015. Gajeva 2a, 4th floor, 10 000 Zagreb, Croatia Office premises
Smiljana Filipi NP doo The renewal of the lease for a further 1 year term is
automatic if no party cancels the agreement in writing at least 3 months before
the expiry of the current lease period. Net monthly rent: EUR 1,000.- Slavianska
11B, office 5, BG-1000 Sofia, Bulgaria Office premises Ms. Savina Valcheva # 42
Manastirska Str., entr. A, fl. 7, app. 2; Sofia NP BG Notice period is 3 months.
Landlord must be informed in writing EUR 760,- gross monthly payment 3 Remus
St., 4th floor, room E4.10, Bucharest, sector 3, Romania Office premises Ibiza
Golf Light SRL, Voluntari, Pipera Tunari 198/3 vila 36, Ilfov county NP RO The
lease agreement is concluded for a period of 2 years starting on July 1, 2014
Special agreement” sharing the office with the company Clearpoint Communin-
cations. We pay to the landlord a rent of 308,20 EUR + VAT (24%) and utilities /
maintenance tax of 107 EUR + VAT (24%) and to Clearpoint 680 EUR via a contract
of PR services (which



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar079.jpg]
page 78 should actually be considered as rent expenses). Regus Warsaw North
Gate, ul. Boni- fraterska 17, 00-203 Warsaw, Poland Regus office Regus Warsaw
North Gate NP Spzoo Ends February 28, 2015 Monthly payment PLN 1.190,-



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar080.jpg]
page 79 Schedule 4 Employees



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar081.jpg]
page 80 Schedule 5 Statement of Working Capital (in EUR) Preliminary Indication
June 30, 2014 Final Balance November 30, 2014 Cash (including all deposits for
lease agreements and the deposits with BP) 921,145 Client accounts receivable
942,179 Vendor prepayments 41,631 Consultant and other employee bonus accrual
-771,761 Vendor accounts payable -137,721 VAT receivable 785,399 VAT payable
-808,781 Adjustment amount regarding overfunding of German pension obligation as
of 31 December 2013 - 133,862.99 Trade Receivables overdue 120 days - 0 Payroll
taxes payable - Income taxes payable - Net working capital 972,091
Reconciliation to Group Consolidated balance sheet Shareholders' equity
-1,469,010 Fixed assets -152,996 Work in progress -17,787 Liabilities to banks
2,546,260 End-of-year adjustments 65,624



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar082.jpg]
page 81 Net working capital 972,091



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar083.jpg]
page 82 Schedule 6 Draft Agreement Erste Bank



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar084.jpg]
page 83 Schedule 7 Trade Receivables as of 30 September 2014



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar085.jpg]
page 84 Schedule 8 Credit Agreements and Guarantee Loans



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar086.jpg]
page 85 Schedule 9 Licence Agreements "Vertrag über die Lizenzierung von Namen
und Bezeichnungen" between Mr. Gary Mackney, Mr. Petrus Gerbaulet, Neuman Legal
GmbH, NLH KG and Neumann Leadership Holding GmbH as of May 22, 2013 Working
Agreement between Neumann Leadership Holding GmbH and DBSearch International SAS
as of January 2, 2012



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar087.jpg]
page 86 Schedule 10 Litigation: none



--------------------------------------------------------------------------------



 
[exhibit101ctpneumannshar088.jpg]
page 87 Execution Executed as an notarial deed. Executed by CTPartners Executive
Search Inc. ) ) /s/Hartwig Kienast
........................................................... Attorney in fact
Hartwig Kienast ........................................................... Name
of Attorney in fact (print) Executed by NHL KG ) ) /s/Dr. Hans Jorda
........................................................... Director Dr. Hans
Jorda ........................................................... Name of
Director (print) /s/Dr. Peter Malanik
........................................................... Director Dr. Peter
Malanik ........................................................... Name of
Director (print)



--------------------------------------------------------------------------------



 